            Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 1 of 72




                            UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS


ALLCO RENEWABLE ENERGY LIMITED,
ALLCO FINANCE LIMITED AND THOMAS
MELONE,
                                                        Case No. 1:21-cv-11171
                   Plaintiffs,
                                                        COMPLAINT FOR DECLARATORY
v.                                                      AND INJUNCTIVE RELIEF

DEB HAALAND, in her official capacity of
Secretary of the Interior, GARY FRAZER, in his
official capacity of Assistant Director for
Endangered Species, U.S. Fish and Wildlife Service,
PAUL DOREMUS, in his official capacity of
Assistant Administrator for Fisheries, NOAA
Fisheries Directorate, MARTHA WILLIAMS in her
official capacity of Principal Deputy Director, U.S.
Fish and Wildlife Service, COLONEL JOHN A.
ATILANO II in his official capacity of Commander
and District Engineer, Colonel, U.S. Army Corps of
Engineers, U.S. FISH AND WILDLIFE SERVICE,
NOAA FISHERIES DIRECTORATE, U.S. ARMY
CORPS OF ENGINEERS, BUREAU OF OCEAN
ENERGY MANAGEMENT, and the U.S.
DEPARTMENT OF THE INTERIOR,

                    Defendants.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Allco Renewable Energy Limited, Allco Finance Limited and Thomas Melone

by and through their undersigned attorney, hereby demand declaratory and injunctive relief, stating

as follows in support:

       1.      This case challenges the approval of the proposed Vineyard Wind Project by the

Defendants. It asks the Court to set aside those approvals as violating the National Environmental




                                                1
            Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 2 of 72




Policy Act (“NEPA”), 42 U.S.C. §§4321-4370h, the Outer Continental Shelf Lands Act

(“OCSLA”), 43 U.S.C. §1337(p)), section 404 of the Clean Water Act (“CWA”), 33 U.S.C. §1344,

and section 101 of the Marine Mammal Protection Act (“MMPA”), 16 U.S.C. §1371, and the

Defendants’ rules and regulations, and to ensure that federal review of the proposed project

complies with the law.

                                       INTRODUCTION

       2.      The Defendants’ recent approval of the Vineyard Wind project confirmed what the

fishing industry has been saying for years—that off-shore wind will eventually kill their industry

and the livelihoods of generations of New England fisherman and women. The final Record of

Decision for the Vineyard Wind 1 Offshore Wind Energy Project dated May 10, 2021, (the

“ROD”) concludes that the commercial fishing industry will forever need to abandon the entire

footprint of the Vineyard Wind project as a viable fishing area. See id. p. 39 (“While Vineyard

Wind is not authorized to prevent free access to the entire wind development area, due to the

placement of the turbines it is likely that the entire 75,614 acre area will be abandoned by

commercial fisheries due to difficulties with navigation.”)

       3.      As if that result is not shocking enough, while Florida and other States are currently

or planning to review construction standards for buildings that are affected by coastal weather, the

ROD simply ignores two facts:

            i. Fact 1—No offshore wind turbine that exists today can survive a Category 3 or

               greater Atlantic hurricane. Neither the ROD nor the final environmental impact

               statement issued on March 12, 2021 (the “FEIS”) examine any safety or

               engineering issues with respect to the untested and unbuilt experimental Haliade-X

               wind turbines. With all the government regulation that exists with respect to the




                                                 2
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 3 of 72




               safety of virtually every product and structure in the United States, here there is

               none. No engineering reports, no tests, nothing was done by the Defendants to

               review the structural integrity and safety of the 84 Haliade-X wind turbines, each

               of which is the height of the former John Hancock Tower on Clarendon Street.

            ii. Fact 2—a report done last year for the Nuclear Regulatory Commission predicted

               that, if it arrived today, Superstorm Sandy would arrive as a Category 4 or 5 and

               directly impact the area of the offshore wind turbines. With more than 2,000

               turbines forecasted for the coast, a Category 4 or 5 storm could result in an oil spill

               greater than that of the Exxon Valdez, which was 10 million gallons of oil.

       4.      An adverse weather event of a category 3 or greater hurricane could lead to a

catastrophic release of the oil and contaminants from the wind turbine generators (“WTGs”), thus

causing the take of, and possibly extinction of, multiple endangered species, and destroying the

fishing grounds off the coast of Rhode Island and Massachusetts for generations. The evidence is

overwhelming that climate change will result in more frequent and more intense tropical cyclones

in the Atlantic Ocean.

       5.      In order to provide legal cover for not taking a hard look at the safety of the wind

turbines, the Solicitor of the Department of the Interior issued a legal opinion (reversing a prior

opinion of the prior Solicitor) concluding that the Secretary of the Interior had the discretion to

“balance” the mandated criteria in subsection 8(p)(4) of OCSLA, i.e., the Secretary had the

authority to ignore some criteria, such as safety.

       6.      While there are many failures of the Defendants to adhere to federal law as detailed

herein, the entire house of cards on which the Defendants’ approval is built has an Achilles heel—

the Biological Opinion issued by the National Marine Fisheries Service dated September 11, 2020




                                                     3
            Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 4 of 72




(the “Biological Opinion”).     The FEIS and all the approvals issued and to be issued by the

Defendants are based upon that Biological Opinion. The problem with the Biological Opinion is

that all its conclusions are based upon an unlawful standard created by unlawful changes to

regulations in 2019—changes that the Defendants appear poised to concede in other litigation were

in fact unlawful.   See, California v. Haaland, Case No. 4:19-cv-06013-JST (N.D. Cal.), Center

for Biological Diversity v. Haaland, 4:19-cv-05206-JST (N.D. Cal.), Animal Legal Defense Fund

v. U.S. Department of Interior, No. 4:19-cv-06812-JST (N.D. Cal.). The use of an unlawful

standard in the Biological Opinion requires, in and of itself, that the Defendants’ approvals be

vacated.

                                JURISDICTION AND VENUE

       7.      This action arises under NEPA, 42 U.S.C. §§4321-4370h, 36 C.F.R. Part 25, the

MMPA, the OCSLA and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706.

       8.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 because the action

raises a federal question. The Court has authority to issue the requested declaratory and injunctive

relief pursuant to 28 U.S.C. §§2201, 2202, and 5 U.S.C. §§705, 706.

       9.      This action reflects an actual, present, and justiciable controversy between

Plaintiffs and the Defendants within the meaning of the Declaratory Judgment Act, 28 U.S.C.

§2201. Plaintiffs’ interests will be adversely affected and irreparably injured if the Defendants

continue to violate NEPA and other federal law as alleged herein, and if they affirmatively

implement the decisions challenged herein. These injuries are concrete and particularized, and

fairly traceable to the Defendants’ challenged decisions, providing the requisite personal stake in

the outcome of this controversy necessary for this Court’s jurisdiction.




                                                 4
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 5 of 72




        10.     The requested relief would redress the actual, concrete injuries to the Plaintiffs’

caused by the Defendants’ failure to comply with duties mandated by NEPA and its implementing

regulations and federal law.

        11.     The challenged agency actions are final and subject to judicial review pursuant to

5 U.S.C. §§702, 704 and 706.

        12.     Plaintiffs have exhausted administrative remedies.

        13.     Venue in this Court is proper pursuant to 28 U.S.C. §1391(e) because an officer of

the United States is named as a Defendant in his or her official capacity and resides in this judicial

district, and a substantial part of the events or omissions giving rise to this suit occurred in this

district, and the proposed Vineyard Wind project would be partially located in this district.

                                         THE PARTIES

        14.     Plaintiffs Allco Renewable Energy Limited and Allco Finance Limited

(collectively, “Allco”), are the owner, operator, and developer of various solar electric generating

facilities that are Qualifying Facilities (“QFs”) located in Connecticut, Vermont, and

Massachusetts, as well as other States. See, section 3(17) of the Federal Power Act §3(17), 16

U.S.C. § 796(17). Allco is a “qualifying small power producer” within the meaning of section

3(17) of the Federal Power Act, 16 U.S.C. §796(17)(D).

        15.     The Defendants’ failure to comply with duties mandated by NEPA and its

implementing regulations and federal law will have a substantial adverse impact on the

development of QF solar electric generation in the Northeastern United States, including

Plaintiffs’.   Part of Allco’s corporate mission is to combat climate change by developing

sustainable and economically viable renewable energy generation in the United States, while

maximizing the creation of United States jobs and minimizing the impact to the environment,




                                                  5
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 6 of 72




including without limitation the adverse effects that continued use of fossil-fuel generation will

have on endangered species.

       16.     As part of its corporate mission to combat climate change, Allco also seeks to

enforce rights of a special type of renewable energy generators called Qualifying Facilities or

“QFs” generally. It engages in that part of its mission by participating in various proceedings to

enforce laws that benefit United States developers of renewable energy QFs on a broad scale. See,

e.g., Winding Creek Solar LLC v. Peterman, 932 F.3d 861 (9th Cir. 2019) (declaring California’s

implementation of section 210 of the Public Utility Regulatory Policies Act, Pub. L. No. 95-617,

92 Stat. 3117 (“PURPA”) under its Re-MAT program invalid); Allco Renewable Energy Ltd. v.

Mass. Elec. Co., 208 F. Supp. 3d 390 (D. Mass. 2016) aff’d 875 F.3d 64 (1st Cir. 2017) (declaring

Massachusetts’ implementation of PURPA invalid); Windham Solar LLC, 156 FERC ¶ 61,042

(2016), Windham Solar LLC, 157 FERC ¶61,134 (2016) (declaring Connecticut’s implementation

of PURPA invalid).

       17.     As part of its corporate mission to combat climate change, Allco also intervenes in

various regulatory proceedings in order to oppose the construction of new fossil fuel based

generation and infrastructure.

       18.     Thomas Melone lives part-time in Edgartown, Massachusetts, on Nantucket Sound.

Plaintiff Melone is concerned with the substantial adverse effects on the environment from the

Defendants’ failure to comply with duties mandated by NEPA and its implementing regulations

and federal law particularly as it relates to the conservation of imperiled species, and with the

effective implementation of the Endangered Species Act (“ESA”), 16 U.S.C. §§1531 et seq., the

MMPA and the OCSLA. In particular Plaintiff Melone is concerned about the adverse effect of

the Vineyard Wind project will have on the Piping Plover, whose habitat includes portions of




                                                6
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 7 of 72




Plaintiff Melone’s property in Edgartown, and whose habitat on Melone’s property would be

adversely affected by discharges into the Atlantic Ocean and/or Nantucket Sound and/or Vineyard

Sound, including oil and other contaminant spills from the wind turbines from a Category 3 or

above Atlantic storm. Plaintiff Melone is also concerned about the adverse effect of the Vineyard

Wind project on habitat from the climate warming caused by the wind turbines themselves.

Plaintiff Melone is also concerned about the adverse effect of the Vineyard Wind project will have

on the North Atlantic Right Whale whose critical habitat includes Nantucket Sound. Plaintiff

Melone derives, or, but for the threatened status of the Piping Plover and the endangered status of

the Right Whale, would derive, recreational, scientific, conservation and aesthetic benefits from

the existence of native Piping Plovers and Right Whales and their properly functioning habitat

through wildlife observation, study, photography, and education within Nantucket Sound and its

watersheds.     The Defendants’ failure to comply with duties mandated by NEPA and its

implementing regulations and federal law will result in an inadequate mitigation of harm to listed

species and their designated habitats—including but not limited to, the examples listed above—

that benefit Plaintiff Melone. This harms Plaintiff Melone’s past, present and future enjoyment of

these species and their habitats. Requiring the Defendants to comply with duties mandated by

NEPA and its implementing regulations and federal law would ensure that those listed species and

Plaintiff Melone’s cognizable interests in these species would not be substantially adversely

affected.

       19.     Plaintiff Melone has recreated on the Nantucket Sound, Vineyard Sound and the

areas of the Atlantic Ocean in which the Vineyard Wind project would be located. Plaintiff Melone

has specific intentions to continue to do so on an ongoing basis.      Those activities would be

adversely affected by the Vineyard Wind project. Plaintiff Melone derives recreational, spiritual,




                                                7
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 8 of 72




professional, commercial, scientific, educational, and aesthetic benefits from his use of the

Nantucket Sound, Vineyard Sound and the area of the Atlantic Ocean in which the Vineyard Wind

project would be located. The United States Army Corps of Engineers (“USACE”) has concluded

that commercial fisheries will need to abandon the Project’s wind energy area due to difficulties

of navigation. It is foreseeable that those navigation difficulties will equally apply to the areas

proposed to be occupied by the 2,021 turbines that the FEIS concludes are cumulative impacts of

the proposed action. Logically, the difficulties of navigation will also apply to non-commercial

uses, such as Plaintiff Melone’s. Plaintiff Melone’s access to the area of the Vineyard Wind project

for future enjoyment will be prevented and/or unreasonably interfered with because of navigational

risks caused by the Vineyard Wind project and the balance of the 2,021 turbines that the FEIS

concludes are cumulative impacts of the proposed action. Requiring the Defendants to comply

with duties mandated by NEPA and its implementing regulations and federal law would ensure

that Plaintiff Melone’s cognizable interests in the present and future use of the Nantucket Sound,

Vineyard Sound and the area of the Atlantic Ocean in which the Vineyard Wind project would be

located would not be substantially adversely affected or unreasonably affected.

       20.     Melone’s property is also within the affected zone of the proposed discharge from

the Project that is authorized by the USACE.         Melone’s property is adjacent to wetlands,

marshlands and eel grass habitats. Melone’s property includes marshlands, wetlands and nesting

grounds for various species, including the Piping Plover. Plaintiff Melone derives recreational,

spiritual, professional, commercial, scientific, educational, and aesthetic benefits from his use of

his property on Nantucket Sound, and the wetlands, marshlands, eel grass habitats and nesting

grounds. The Federal Defendants’ failure to comply with duties mandated by NEPA and its

implementing regulations and federal law will result in harm to wetlands, marshlands, eel grass




                                                 8
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 9 of 72




habitats and nesting grounds and their habitats that benefit Plaintiff Melone. This harms Plaintiff

Melone’s past, present and future enjoyment of these lands, species and their habitats. Requiring

the Defendants to comply with duties mandated by NEPA and its implementing regulations and

federal law would ensure that those lands, species and habitats and Plaintiff Melone’s cognizable

interests in the same would not be substantially adversely affected.

        21.     Deb Haaland is the Secretary of the Interior (the “Secretary”) and is sued in her

official capacity.

        22.     Gary Frazer is the Assistant Director for Endangered Species, U.S. Fish and

Wildlife Service, and is sued in his official capacity.

        23.     Paul Doremus is the Assistant Administrator for Fisheries, NOAA Fisheries

Directorate and is sued in his official capacity.

        24.     Martha Williams is the Principal Deputy Director, U.S. Fish and Wildlife Service,

and is sued in her official capacity.

        25.     Colonel John A. Atilano II is the Commander and District Engineer, U.S. Army

Corps of Engineers, New England District, and is sued in his official capacity.

        26.     The U.S. Fish and Wildlife Service (“FWS”) is a bureau within the Department of

the Interior. The FWS is the primary government agency dedicated to the conservation, protection,

and enhancement of fish, wildlife and plants, and their habitats.

        27.     NOAA Fisheries Directorate, also known as the National Marine Fisheries Service

(“NMFS”), is an office of the National Oceanic and Atmospheric Administration within the

Department of Commerce. NMFS is responsible for the stewardship of the Nation’s ocean

resources and their habitat. NMFS issues Incidental Harassment Authorizations (“IHA”) under

section 101(a)(5)(D) of the MMPA, 16 U.S.C. §1371(a)(5)(D)).




                                                    9
                Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 10 of 72




          28.     The USACE is an engineer formation of the United States Army. The USACE

issues permits pursuant to section 404 of the CWA (33 U.S.C. §1344) and section 10 of the River

and Harbors Act of 1899 (“RHA”) (33 U.S.C. §403).

          29.     The Bureau of Ocean Energy Management (“BOEM”) is a bureau within the

Department of the Interior. BOEM issues approvals under section 8(p) of the OCSLA, 43 U.S.C.

§1337(p). 1

                                             STANDING

          A. Economic Injury and Procedural Standing

          30.     Allco is a business that develops QF solar projects that rely on the right (i) of QFs

under PURPA to enter into long-term commitments to sell the output of their facilities at fixed

rates determined at the time of commitment, and (ii) to sell the output of their solar energy facilities

under State programs designed to facilitate the development of solar energy electric generation

facilities. Plaintiff Melone is the owner of Allco. The Federal Defendants’ action will reduce

Allco’s opportunities and ability to develop QF solar projects because the Project is one of many

projects in process of approval through which offshore wind energy producers intend to decimate

U.S. onshore renewable energy producers in the Northeastern United States, including Allco. If

the Project and those foreseeable are not approved, the New England States need for renewable

energy will be fulfilled by solar and other onshore renewables, including Allco’s.

          31.     Plaintiffs have standing to challenge the Federal Defendants’ action and standing

to ensure that the Federal Defendants’ follow all procedural requirements in their decision-making.

          32.     Plaintiffs’ economic and procedural standing would be redressed by an order that

requires the Federal Defendants to follow procedural requirements that make it less likely that the


1
    The Defendants are collectively referred to as the “Federal Defendants.”



                                                   10
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 11 of 72




Federal Defendants’ action will be finalized and ultimately upheld in legal challenges, and less

likely that the Project and the balance of the 2,021 turbines that the FEIS concludes are cumulative

impacts of the proposed action would be built.

            B. Informational Standing

        33.      As part of its business developing QF solar projects, Allco needs to engage in

advocacy before Congress, federal agencies and State legislatures and agencies to ensure that the

requirements of PURPA are implemented as required by Congress and that such entities recognize

the benefits of solar energy and the detriments of off-shore wind energy and other forms of

electrical generation and implement policy and programs accordingly. Plaintiff Melone also

engages in the same regulatory advocacy.

        34.      Proper consultation as required by the ESA and the preparation of an environmental

impact statement (“EIS”) that complies with NEPA and a supplemental EIS and a proper legal and

factual analysis by the Federal Defendants under the OCSLA, the CWA and the MMPA would

produce key information that Plaintiffs would use to engage in their regulatory advocacy.

        35.      Proper consultation as required by the ESA and the preparation of an EIS that

complies with NEPA and a supplemental EIS and a proper legal and factual analysis under the

OCSLA, the CWA and the MMPA would produce information from a neutral federal agency that

has greater credibility and weight than any such information developed and produced by private

entities.

        36.      The Federal Defendants’ failure to properly consult as required by the ESA and the

failures to prepare an EIS that complies with NEPA and a supplemental EIS, and a proper legal

and factual analysis under the OCSLA, the CWA and the MMPA denies Plaintiffs the key,

credible, and weighty information that it would use in engaging in their regulatory advocacy.




                                                 11
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 12 of 72




       37.     An order for the Federal Defendants to consult using the standards mandated by the

ESA and requiring the preparation of an EIS that complies with NEPA and a supplemental EIS

and a prepare proper legal and factual analysis under the OCSLA, the CWA and the MMPA, would

redress the denial of the information by requiring the Federal Defendants to consult and prepare a

supplemental EIS and to provide a proper legal and factual analysis under the OCSLA, the CWA

and the MMPA, which will cause the information to be produced and available to Plaintiffs for

their use in regulatory advocacy.

        C. Species Impacts Standing.

       38.     The Plaintiffs’ cognizable interests in the affected species would be harmed by the

Federal Defendants’ action, which would exacerbate climate change, harm habitat and reduce the

population of the affected species.

       39.     Electricity production currently represents a significant portion of the United

States’ total carbon-dioxide emissions.

       40.     These emissions are a meaningful contribution to global greenhouse gas

concentrations, and a significant contributor to climate change.

       41.     The Federal Defendants’ action would result in a significant decrease in solar

energy investment that would otherwise occur, risks of catastrophic oil spills, and an increase in

warming in the area of the Project, exacerbating climate change, reducing the population and

habitat of the affected species, and resulting in a “take” of listed species. An order requiring the

Federal Defendants to consult using mandated standards, and requiring the preparation of an EIS

that complies with NEPA and a supplemental EIS and a prepare proper legal and factual analysis

by the Federal Defendants under the OCSLA, the CWA and the MMPA would make it less likely

that Federal Defendants’ action will be finalized and the Project approved and thereby redress the




                                                12
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 13 of 72




Plaintiffs’ injury.

         D. OCSLA Standing.

         42.      The individual plaintiff’s cognizable interests in the present and future use of the

Nantucket Sound, Vineyard Sound (which are affected by the Project) and the area of the Atlantic

Ocean in which the Vineyard Wind project would be located would be harmed by and

unreasonable interfered with by the Federal Defendants’ action. The individual plaintiff’s harms

would be redressed by an order that requires Federal Defendants to follow the requirements of the

OCSLA that prevent interference with other reasonable uses of the OCS.

         E. MMPA Standing.

         43.      Plaintiffs have standing under 16 U.S.C. §1374(d)(6). Plaintiffs’ harms would be

redressed by an order that requires Federal Defendants to follow the requirements of the MMPA.

                            LEGAL AND FACTUAL BACKGROUND

    I.         National Environmental Policy Act.

         44.      NEPA is our “basic national charter for the protection of the environment.” 40

C.F.R. §1500.1(a). It was enacted—recognizing that “each person should enjoy a healthful

environment”—to ensure that the federal government uses all practicable means to “assure for all

Americans safe, healthful, productive, and esthetically and culturally pleasing surroundings,” and

to “attain the widest range of beneficial uses of the environment without degradation, risk to health

or safety, or other undesirable and unintended consequences,” among other policies. 42 U.S.C. §

4331(b), (c).

         45.      NEPA regulations explain, in 40 C.F.R. §1500.1(c), that:

                  Ultimately, of course, it is not better documents but better decisions
                  that count. NEPA’s purpose is not to generate paperwork – even
                  excellent paperwork – but to foster excellent action. The NEPA process
                  is intended to help public officials make decisions that are based on



                                                   13
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 14 of 72




               understanding of environmental consequences, and take actions that
               protect,    restore,    and     enhance      the     environment.

       46.     NEPA achieves its purpose through “action forcing procedures. . . requir[ing] that

agencies take a hard look at environmental consequences.” Robertson v. Methow Valley Citizens

Council, 490 U.S. 332, 350 (1989) (citations omitted).

       47.     “Agencies shall integrate the NEPA process with other planning at the earliest

possible time to insure that planning and decisions reflect environmental values, to avoid delays

later in the process, and to head off potential conflicts.” 40 C.F.R. §1501.2.

       48.     Federal agencies must comply with NEPA before there are “any irreversible and

irretrievable commitments of resources which would be involved in the proposed action should it

be implemented.” 42 U.S.C. §4332(C)(v); see also 40 C.F.R. §§1501.2, 1502.5(a).

       49.     NEPA requires the Federal Defendants to consider “any adverse environmental

effects which cannot be avoided.” 42 U.S.C. §4332(C)(ii). In so doing, the Federal Defendants

must “identify and develop methods and procedures . . . which will insure that presently

unquantified environmental amenities and values may be given appropriate consideration in

decision-making along with economic and technical considerations.” Id. §4332(B).

       50.     To accomplish these purposes, NEPA requires that all federal agencies prepare a

“detailed statement” regarding all “major federal actions significantly affecting the quality of the

human environment.” 42 U.S.C. § 4332(C). This statement, known as an EIS, must, among other

things, rigorously explore and objectively evaluate all reasonable alternatives, analyze all direct,

indirect, and cumulative environmental impacts, and include a discussion of the means to mitigate

adverse environmental impacts. 40 C.F.R. §§1502.14, 1502.16. The scope of the analysis must

include “[c]umulative actions,” or actions that “when viewed with other proposed actions have

cumulatively significant impacts and should therefore be discussed in the same impact statement,”



                                                 14
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 15 of 72




and “[s]imilar actions,” or actions that “when viewed with other reasonably foreseeable or

proposed agency actions, have similarities that provide a basis for evaluating their environmental

consequences together.” 40 C.F.R. §§1508.25(a)(2), (3).

       51.     Direct effects include those that “are caused by the action and occur at the same

time and place.” 40 C.F.R. §1508.8(a). Indirect effects include effects that “are caused by the

action and are later in time or farther removed in distance, but are still reasonably foreseeable.” 40

C.F.R. §1508.8(b). Cumulative effects are “the impact on the environment which results from the

incremental impact of the action when added to other past, present, and reasonably foreseeable

future actions regardless of what agency (Federal or non-Federal) or person undertakes such other

actions.” 40 C.F.R. §1508.7. “Effects” are synonymous with “impacts.” 40 C.F.R. §1508.8.

       52.     These effects include “ecological (such as the effects on natural resources and on

the components, structures, and functioning of affected ecosystems), aesthetic, historic, cultural,

economic, social, or health, whether direct, indirect, or cumulative” effects. 40 C.F.R. §1508.8.

       53.     The cumulative impact requirement ensures that agencies consider effects that

result from individually minor but collectively significant actions taking place over a period of

time. 40 C.F.R. §1508.7).

       54.     The Federal Defendants’ analysis must do more than merely identify impacts; it

must also “evaluate the severity” of effects. Robertson v. Methow Valley Citizens Council, 490

U.S. 332, 352 (1989); 40 C.F.R. §1502.16(a)-(b) (recognizing that agency must explain the

“significance” of effects).

       55.     “NEPA is ‘essentially procedural,’ designed to ensure ‘fully informed and well-

considered decision[s]’ by federal agencies.” Del. Riverkeeper Network v. FERC, 753 F.3d at

1309-10 (quoting Vt. Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 558 (1978)). The




                                                 15
                 Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 16 of 72




statute serves that purpose by requiring federal agencies to take a “hard look” at “their proposed

actions’ environmental consequences in advance of deciding whether and how to proceed.” Sierra

Club v. U.S. Army Corps of Eng'rs, 803 F.3d 31, 37 (D.C. Cir. 2015). NEPA “does not dictate

particular decisional outcomes, but ‘merely prohibits uninformed—rather than unwise—agency

action.’” Id. (quoting Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 351 (1989)).

Under NEPA regulations, agencies must consider all reasonable alternatives, including those not

specifically under their authority to implement. See https://ceq.doe.gov/nepa/regs/40/1-

10.HTM. See also NRDC v. Morton, 458 F.2d 827 (D.C. Cir 1972).

    II.          The Endangered Species Act.

           56.      Congress passed the Endangered Species Act, 16 U.S.C. §§ 1531 et seq., in 1973

to affirm our nation’s commitment to the conservation of threatened and endangered species and

their habitat – the forests, rangeland, prairies, rivers, and seas these species need to survive.

Congress purposefully gave “conservation” a sweeping definition – the use of all methods and

procedures necessary to recover threatened and endangered species so that they no longer need the

Act’s protections. 16 U.S.C. §1532(3). The ESA works, in part, by placing the survival and

recovery of imperiled animals, fish, and plants at the forefront of every federal action and decision.

           57.      The ESA requires that each federal agency initiate and complete consultation with

the Department of the Interior, the U.S. Fish and Wildlife Service or the National Marine Fisheries

Service (“the Services”) before taking any action that may jeopardize the continued existence of

endangered or threatened species, or result in the destruction or adverse modification of critical

habitat.

    III.         The Marine Mammal Protection Act.

           58.      The MMPA was enacted on October 21, 1972. All marine mammals are protected




                                                   16
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 17 of 72




under the MMPA. The MMPA prohibits, with certain exceptions, the "take" of marine mammals

in U.S. waters and by U.S. citizens on the high seas, and the importation of marine mammals and

marine mammal products into the U.S. The primary purpose of MMPA is protection of marine

animals and the MMPA was not intended to balance interests between other industries and the

protected marine mammals. Committee for Humane Legislation, Inc. v. Richardson, 414 F. Supp.

297 (D.D.C.), aff'd, 540 F.2d 1141 (D.C. Cir. 1976).

   IV.         The Proposed Vineyard Wind Project.

         59.      The proposed Vineyard Wind Project (“Project”) is an approximately 800-

megawatt offshore wind energy facility located more than 14 miles (23.6 kilometers) southeast of

Martha’s Vineyard. The purpose of the Project to provide electricity from renewable energy in

New England.

         60.      Additional details regarding the Project and selected alternatives are presented in

the Record of Decision published on May 14, 2021, which is attached hereto as Exhibit 1.

         61.      The FEIS was issued on March 12, 2021.

         62.      The Federal Defendants’ Notice of Availability of the Record of Decision was

published in the Federal Register, Volume 86, Number 92 (Friday, May 14, 2021), Pages 26541-

26542.

         63.      The permit under 16 U.S.C. §1374 was issued on May 21, 2021.

   V.          The Withdrawal And The Recission of Withdrawal Of The Vineyard Wind
               Construction And Operations Plan, And Failure To Prepare A Supplemental EIS.

         64.      On December 1, 2020, Vineyard Wind withdrew its construction and operations

plan (“COP”) from review by the Federal Defendants.            The stated reason was to allow the

evaluation of the selection of wind turbines to a new much larger wind turbine, a GE Haliade-X

12 MW-13 MW turbine, from a much smaller turbine that had been proposed in the COP. On



                                                  17
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 18 of 72




December 16, 2020, the BOEM published a decision in the Federal Register, Federal Register,

Vol. 85, No. 242, December 16, 2020 at 81486, terminating the review process of the COP stating:

       In December 2017, Vineyard Wind submitted to BOEM a COP for the Vineyard
       Wind 1 Project. On December 7, 2018, BOEM published a Draft EIS for the
       proposed Project. On June 12, 2020, BOEM published a Supplement to the Draft
       EIS in response to comments from the public and stakeholders requesting an
       expanded cumulative analysis and an analysis of fishing data previously
       unavailable to BOEM. A Final EIS was scheduled to be published in the Federal
       Register on December 11, 2020. However, by way of a letter dated December 1,
       2020, Vineyard Wind withdrew the COP ‘‘from further review and decision-
       making by BOEM pursuant to 30 CFR 585.628’’ to conduct additional technical
       and logistical reviews associated with the inclusion of the General Electric Haliade-
       X wind turbine generator into the final project design. Vineyard Wind’s December
       1, 2020, letter for withdrawal of its COP was made ‘‘effectively immediately.’’
       Since the COP has been withdrawn from review and decision-making, there is no
       longer a proposal for a major federal action awaiting technical and environmental
       review, nor is there a decision pending before BOEM. See 42 U.S.C. 4332; 40 CFR
       1500.1; 1508.1(q), (x). Thus, in light of Vineyard Wind’s letter dated December 1,
       2020, this notice advises the public that the preparation and completion of an EIS
       is no longer necessary, and the process is hereby terminated.

       65.       On January 22, 2021, Vineyard Wind notified BOEM via letter that it had

completed its review and had concluded that inclusion of the Haliade-X turbines did not warrant

any modifications to the COP. Accordingly, Vineyard Wind informed BOEM that it was

rescinding its withdrawal of its COP and asked BOEM to resume its review of the COP.

       66.       “Agencies: (1) Shall prepare supplements to either draft or final environmental

impact statements if: (i) The agency makes substantial changes in the proposed action that are

relevant to environmental concerns; or (ii) There are significant new circumstances or information

relevant to environmental concerns and bearing on the proposed action or its impacts.” 40 C.F.R.

§1502.9(c)(1).

       67.       After allegedly conducting an independent review of the information provided by

Vineyard Wind, BOEM concluded that: (1) the Haliade-X turbines fall within the design envelope

analyzed in the June 2020 SEIS; (2) Vineyard Wind’s already-submitted COP contains all the



                                                18
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 19 of 72




necessary information to complete the FEIS; and (3) an additional SEIS was not needed under 40

C.F.R. §1502.9.

   VI.         The Outer Continental Shelf Lands Act.

         68.      Subsection 8(p)(4) of the OCSLA authorizes the Secretary of the Interior, “in

consultation with the Secretary of the Department in which the Coast Guard is operating and other

relevant departments and agencies of the Federal Government” to “grant a lease, easement, or

right-of-way on the outer Continental Shelf for activities …if those activities … produce or support

production, transportation, or transmission of energy from sources other than oil and gas.”

         69.      Subsection 8(p)(4) of the OCSLA sets forth certain requirements that the Secretary

“shall ensure” are met.

         70. Subsection 8(p)(4) states:

                 Requirements
                 The Secretary shall ensure that any activity under this subsection is carried
                 out in a manner that provides for—
                 (A) safety;
                 (B) protection of the environment;
                 (C) prevention of waste;
                 (D) conservation of the natural resources of the outer Continental Shelf;
                 (E) coordination with relevant Federal agencies;
                 (F) protection of national security interests of the United States;
                 (G) protection of correlative rights in the outer Continental Shelf;
                 (H) a fair return to the United States for any lease, easement, or right-of-way
                 under this subsection;
                 (I) prevention of interference with reasonable uses (as determined by the
                 Secretary) of the exclusive economic zone, the high seas, and the territorial
                 seas;
                 (J) consideration of—
                 (i) the location of, and any schedule relating to, a lease, easement, or right-of-
                 way for an area of the outer Continental Shelf; and
                 (ii) any other use of the sea or seabed, including use for a fishery, a sealane, a
                 potential site of a deepwater port, or navigation;
                 (K) public notice and comment on any proposal submitted for a lease,
                 easement, or right-of-way under this subsection; and
                 (L) oversight, inspection, research, monitoring, and enforcement relating to a
                 lease, easement, or right-of-way under this subsection.



                                                    19
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 20 of 72




        71.     The decision reached by the Secretary as to compliance with OCSLA is based upon

a recent legal opinion issued by the Solicitor of the Department of the Interior, which opinion

reversed a prior legal opinion of the prior Solicitor of the Department of the Interior.

        72.     Specifically, the dueling opinions interpret the duties of the Secretary under

subsection 8(p)(4) of the OCLSA. The legal opinion which was used as the framework for the

standard used by the ROD, “Secretary’s Duties under Subsection 8(p)(4) of the Outer Continental

Shelf Lands Act When Authorizing Activities on the Outer Continental Shelf” (M- 37067) (April 9,

2021) provides that “subsection 8(p)(4) of OCSLA and similar statutes require only that the

Secretary strike a rational balance between Congress’s enumerated goals, i.e., a variety of uses.

In making this determination, the Secretary retains wide discretion to weigh those goals as an

application of her technical expertise and policy judgment...” M-37067, p. 2.

        73.     Thus, as interpreted by the Secretary, she is authorized to simply discard any of the

enumerated “requirements” in subsection 8(p)(4) that she does not like. Two such requirements

that were completely discarded are those in clauses (G) and (I).

        74.     Clause (G) provides that one of the “requirements” is “protection of correlative

rights in the outer Continental Shelf.”

        75.     Clause (I) provides that one of the “requirements” is “prevention of interference

with reasonable uses (as determined by the Secretary) of the exclusive economic zone, the high

seas, and the territorial seas.”

        76.     In the ROD, the USACE concluded that the Vineyard Wind project would eliminate

the current use of the wind energy area by commercial fisherman and women and that the

commercial fishing industry will forever need to abandon the entire footprint of the Vineyard Wind

project as a viable fishing area. See, ROD p. 39 (“While Vineyard Wind is not authorized to



                                                 20
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 21 of 72




prevent free access to the entire wind development area, due to the placement of the turbines it is

likely that the entire 75,614 acre area will be abandoned by commercial fisheries due to difficulties

with navigation.”) It is foreseeable that those navigation difficulties will equally apply to the areas

proposed to be occupied by the 2,021 turbines that the FEIS concludes are cumulative impacts of

the proposed action. Logically, the difficulties of navigation will also apply to non-commercial

uses, such as Plaintiff Melone’s. Plaintiff Melone’s access to the area of the Vineyard Wind project

for future enjoyment will be prevented and/or unreasonably interfered with because of navigational

risks caused by the Vineyard Wind project and the balance of the 2,021 turbines that the FEIS

concludes are cumulative impacts of the proposed action.

       77.     Other “requirements” that were completely or partially discarded are those in

clauses (A) safety, (B) protection of the environment, and (C) prevention of waste.

       78.     There are up to 84 wind turbines proposed for the Project. Thousands of wind

turbines are planned off the coast and fall under the foreseeable cumulative consequences of the

proposed action.

       79.     No offshore wind turbine that exists today can survive a Category 3 or greater

Atlantic hurricane. Neither the ROD nor the FEIS examine any safety or engineering issues with

respect to the untested and unbuilt experimental Haliade-X wind turbines.

       80.     In the draft EIS (“DEIS”), BOEM stated at 2-18:

       Severe weather and natural events: As described above, Vineyard Wind designed the
       proposed Project components to withstand severe weather events. The WTGs would be
       designed to endure sustained wind speeds of up to 112 mph (182.2 kph) and gusts of 157
       mph (252.7 kph). WTGs would also automatically shut down when wind speeds exceed
       69 mph (111 kph).

       81.     In Plaintiffs’ comments on the DEIS, they brought to BOEM’s attention that meant

the WTGs would not survive a Category 3 or greater Atlantic storm. Since the submission of




                                                  21
             Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 22 of 72




Plaintiffs’ comments, BOEM deleted its reference to the WTGs’ survivability and has omitted

such information in subsequent versions of the EIS for the Project and other proposed projects.

       82.      An adverse weather event of a category 3 or greater hurricane, which is likely to

occur during the next thirty years, would likely lead to a release (and possibly catastrophic release)

of the WTGs’ oil and contaminants, thus causing the take of, and possibly extinction of, multiple

endangered species, and destroying the fishing grounds off the coast of Rhode Island and

Massachusetts for generations. The evidence is overwhelming that climate change will result in

more frequent and more intense tropical cyclones in the Atlantic Ocean.

       83.      The ROD’s decision-making framework and the new legal opinion ignore the plain

language of the statute. That is evident from Clause (J) in which Congress stated that the

requirements in Clause (J) only need to be considered, and were not mandatory. Congress did not

say that for the other requirements.

       84. Clause (J) states:

             The Secretary shall ensure that any activity under this subsection is carried out in a
             manner that provides for ….

             consideration of—
             (i) the location of, and any schedule relating to, a lease, easement, or right-of-way for
             an area of the outer Continental Shelf; and
             (ii) any other use of the sea or seabed, including use for a fishery, a sealane, a potential
             site of a deepwater port, or navigation;

       85.      The Secretary’s postcard decision states that she authorized approval based upon a

balancing of factors but did not provide any reasoning supporting the balancing that was

undertaken. The only portion of the Secretary’s that discussed the “balancing” undertaken by the

Secretary of the Interior is wholly conclusory, lacking any analysis:

                BOEM weighed all concerns in making decisions regarding this project and
                has determined that all practicable means within its authority have been




                                                   22
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 23 of 72




                 adopted to avoid or minimize environmental and socioeconomic harm
                 associated with the selected alternatives and the approval of the COP.

              See ROD at p. 26-27.

                 Today’s decision balances the orderly development of OCS renewable
                 energy with the prevention of interference with other uses of the OCS and
                 the protection of the human, marine, and coastal environments. A decision
                 that balances these goals and does not hold one as controlling over all others
                 is consistent with the duties required under subsection 8(p)(4) of OCSLA,
                 which requires the Secretary to strike a rational balance between Congress’s
                 enumerated goals.

              See ROD at p. 29.

    VII.      Legal Framework for the USACE’s Approvals.

        86.      Section 404(a) of the CWA authorizes the Secretary of the Army, acting through

the Army Corps of Engineers, to issue permits for the discharge of dredged or fill material into

navigable waters “after notice and opportunity for public hearings.” 33 U.S.C. §1344(a). In

making permitting decisions, the Corps must follow a set of guidelines developed by the

Environmental Protection Agency (“EPA”) in conjunction with the Secretary of the Army (the

“404(b)(1) Guidelines” or “Guidelines”). See id. § 1344(b); Bersani v. EPA, 850 F.2d 36, 39 (2d

Cir. 1988). These Guidelines prohibit the Corps from granting a Section 404 permit “if there is a

practicable alternative to the proposed discharge which would have less adverse impact on the

aquatic ecosystem, so long as the alternative does not have other significant adverse environmental

consequences." 40 C.F.R. §230.10(a). The Corps' own regulations further require the Corps to

conduct a public interest review for each proposed discharge, and prohibit the Corps from granting

a permit that (1) would "not comply with [EPA's] 404(b)(1) [G]uidelines" and/or (2) that would

be "contrary to the public interest." 33 C.F.R. §320.4(a)(1).

        87.      Under EPA's 404(b)(1) Guidelines, an alternative to the proposed discharge is

practicable if it is "available and capable of being done after taking into consideration cost, existing



                                                  23
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 24 of 72




technology, and logistics in light of overall project purposes." 40 C.F.R. §230.10(a)(2).

Alternatives need not be in locations that are presently owned by a permit applicant so long as they

are otherwise practicable and could "reasonably be obtained, utilized, expanded or managed in

order to fulfill the basic purpose of the proposed activity." Id.; accord Bersani, 850 F.2d at 39.

        88.     “[P]racticable alternatives include, but are not limited to: (i) Activities which do

not involve a discharge of dredged or fill material into the waters of the United States or ocean

waters,” see 40 C.F.R. §230.10(a)(1)(i), such as onshore renewable energy generation.

V.      Administrative Procedure Act and Administrative Exhaustion.

        89.     Plaintiffs submitted timely comments on the DEIS on January 21, 2019, and

supplemental comments on May 24, 2019.

        90.     Plaintiffs submitted timely comments on the draft supplemental EIS on June 27,

2020.

        91.     Plaintiffs have satisfied any administrative exhaustion requirement.

        92.     The APA provides a right to judicial review for any “person suffering legal wrong

because of agency action.” 5 U.S.C. §702. Actions that are reviewable under the APA include

final agency actions “for which there is no other adequate remedy in a court.” 5 U.S.C. § 704.

        93.     Under the APA, a reviewing court shall “hold unlawful and set aside agency action

. . . found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. §706(2)(A). A court must also compel agency action unlawfully withheld or

unreasonably delayed. 5 U.S.C. § 706(1).

                             COUNT I
  FAILURE TO COMPLY WITH THE OUTER CONTINENTAL SHELF LANDS ACT

        94.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.



                                                 24
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 25 of 72




       95.      Subsection 8(p)(4) of the OCLSA sets forth certain requirements that the Secretary

“shall ensure” are met.

       96.      In approving the COP, the Secretary failed to comply with the requirements in

subsection 8(p)(4) that she ensure the construction, operation and decommissioning of the

Vineyard Wind Project be carried out in a manner that provides for—

               (A) safety;
               (B) protection of the environment;
               (C) prevention of waste;
               (D) conservation of the natural resources of the outer Continental Shelf;
               …
               (F) protection of national security interests of the United States;
               (G) protection of correlative rights in the outer Continental Shelf;
               …
               (I) prevention of interference with reasonable uses (as determined by the
               Secretary) of the exclusive economic zone, the high seas, and the territorial
               seas;
               (J) consideration of—
                …
               (ii) any other use of the sea or seabed, including use for a fishery, a sealane, a
               potential site of a deepwater port, or navigation;

       97.      30 C.F.R. §585.62l(c) requires that a COP must demonstrate that the proposed

activities will not “unreasonably interfere with other uses of the OCS, including those involved

with National security or defense.”

       98.      The USACE has concluded that other uses such as commercial fishing will be for

all practical purposes excluded from the wind energy area due to difficulties with navigation.

       99.      The USACE’s conclusion firmly establishes that the Vineyard Wind Project would

(i) interfere with reasonable uses of the OCS, which is prohibited by subsection (p)(4) and (ii)

“unreasonably interfere with other uses of the OCS,” which is prohibited by 30 C.F.R. §585.62l(c).

       100.     The Secretary’s failure to adhere to the requirements of subsection 8(p)(4) of the

OCSLA and 30 C.F.R. § 585.62l(c) requires that the ROD and the Secretary’s approval be vacated.




                                                  25
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 26 of 72




                                COUNT II
           FAILURE TO CONSIDER OTHER USES AND ENGAGE IN BALANCING
                           (VIOLATION OF THE OCSLA)

       101.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       102.     Subsection 8(p)(4) of the OCLSA sets forth certain requirements that the Secretary

“shall ensure” are met. One of those requires that the Secretary consider “any other use of the sea

or seabed, including use for a fishery, a sealane, a potential site of a deepwater port, or navigation.”

       103.     While the Secretary claims she considered other uses, her decision to approve the

COP, which the USACE has concluded will cause commercial fisheries to abandon the wind

energy area, is arbitrary and capricious and not based upon substantial evidence.

       104.     Under either standard advocated by the Solicitor’s dueling legal opinions, the

Secretary’s failure to adequately explain how she balanced whatever factors she is allowed and

required to balance is arbitrary and capricious, and requires her approval to be vacated.

                              COUNT III
FAILURE TO PREPARE A SUPPLEMENTAL EIS AND FAILURE TO PROVIDE FOR
            PUBLIC COMMENT ON SUCH SUPPLEMENTAL EIS
                         (VIOLATION OF NEPA)

       105.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       106.     “Agencies: (1) Shall prepare supplements to either draft or final environmental

impact statements if: (i) The agency makes substantial changes in the proposed action that are

relevant to environmental concerns; or (ii) There are significant new circumstances or information

relevant to environmental concerns and bearing on the proposed action or its impacts.” 40 C.F.R.

§1502.9(c)(1). A court reviews the agency’s decision not to prepare a supplemental EIS in two

parts, asking (1) whether the agency took the hard look that the new circumstances required and,



                                                  26
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 27 of 72




if so, (2) whether the agency’s decision, based on what it learned, was arbitrary or capricious.

NRDC v. FAA, 564 F.3d 549 (2d Cir. 2009)

       107.     “Agencies … Shall prepare, circulate, and file a supplement to a statement in the

same fashion (exclusive of scoping) as a draft and final statement unless alternative procedures are

approved by the Council.” 40 C.F.R. §1502.9(c)(4).

       108.     At the 11th hour, Vineyard Wind decided to abandon the wind turbines on which all

environmental review was based and switched to a much larger wind turbine, the Haliade-X

turbine.

       109.     After allegedly conducting an independent review of the information provided by

Vineyard Wind, BOEM concluded that: (1) the Haliade-X turbines fall within the design envelope

analyzed in the June 2020 SEIS; (2) Vineyard Wind’s already-submitted COP contains all the

necessary information to complete the FEIS; and (3) an additional SEIS was not needed under 40

C.F.R. § 1502.9.

       110.     Those BOEM conclusions are plainly and clearly erroneous. The wind turbines

proposed in the COP are shown in Figure 6 of the June 3, 2020, Vineyard Wind Project Visual

Impact Assessment, COP Vol. II, App. III-Ha. That wind turbine has height of 194.5 meters. The

12MW Haliade-X turbine has a height of 260 meters, which is 65.5 meters or 212 feet higher than

the wind turbine previously analyzed. The “design envelope” previously analyzed stopped at a

height of the prior turbine. As a result, the conclusion that the use of the Haliade-X wind turbine

fits within the prior “design envelope” is plainly wrong.

       111.     The entire visual assessment is based upon incorrect facts and is therefore invalid.

       112.     Similarly, all the reports regarding mortality of migratory birds, some of which may

be endangered, are likewise invalid. The swept area of the Haliade-X is 38,000 square meters and




                                                 27
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 28 of 72




the rotor diameter is 220 meters. The rotor diameter of the turbine previously analyzed was 167

meters. Each wind turbine now reaches more than 20 stories higher and more than 170 feet wider

than the previously analyzed wind turbine.

       113.     The change to the Haliade-X wind turbine required the preparation of a

supplemental EIS.

       114.     Similarly, the USACE’s conclusion that commercial fishing interests will abandon

the wind energy area constitutes significant new circumstances or information relevant to

environmental concerns and bearing on the proposed action or its impacts that requires a

supplemental EIS.

       115.     The failure to prepare a supplemental EIS is arbitrary and capricious and a violation

of NEPA. 40 C.F.R. §1502.9(c)(1).

       116.     The failure to provide the Plaintiffs with the opportunity for public comment on

the required supplemental EIS violates NEPA. 40 C.F.R. §1502.9(c)(4).

                            COUNT IV
 FAILURE TO TAKE A HARD LOOK AT THE SEVERITY OF DIRECT, INDIRECT,
      AND CUMULATIVE IMPACTS OF GREENHOUSE GAS POLLUTION.
                       (VIOLATION OF NEPA)

       117.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       118.     Climate change has been intensively studied and acknowledged at the global,

national, and regional scales. Climate change is fueled by the human-caused release of greenhouse

gas emissions, in particular carbon dioxide and methane.

       119.     Pursuant to NEPA and NEPA’s implementing regulations, BOEM and the

cooperating agencies must take a hard look at the direct, indirect, and cumulative environmental




                                                 28
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 29 of 72




consequences of their proposed actions. 42 U.S.C. §§4332(2)(C)(i)-(v); 40 C.F.R. §§1502.14(a),

1502.16, 1508.7, 1508.8, and 1508.14.

       120.     BOEM and the cooperating agencies fail to take the required hard look at the direct,

indirect, and cumulative GHG emissions and the impacts of those emissions on climate change.

BOEM and the cooperating agencies fail to sufficiently quantify and account for direct GHG

emissions, and fail to analyze the effect of those emissions on other resource values.

       121.     BOEM and the cooperating agencies also fail to analyze the cumulative

environmental effects of the proposed Project and reasonably foreseeable projects.

       122.     To comply with NEPA, BOEM and the cooperating agencies are required to take a

hard look at the direct, indirect, and cumulative GHG emissions and the severity of the impacts of

those emissions on climate change for the proposed Project. BOEM and the cooperating agencies

have never taken a comprehensive hard look at the climate impacts of the proposed Project, which

NEPA requires it to do.

       123.     It is reasonably foreseeable that the proposed Project could result in the inability to

reduce global warming in the next 9 years as U.N. scientists have said must be done, further

endangering the Earth’s climate, as it nears the tipping point.

       124.     Where information relevant to foreseeable adverse impacts is unavailable, agencies

must nonetheless evaluate “such impacts based upon theoretical approaches or research methods

generally accepted in the scientific community.” 40 C.F.R. §1502.22(b)(4).

       125.     Specifically, the FEIS and BOEM and the cooperating agencies fail to analyze the

GHG and other impacts.

       126.     The FEIS fails to analyze the cumulative and life cycle GHG impacts of offshore

wind projects. The FEIS assumes without enquiry that the ability of utilities to purchase electricity




                                                  29
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 30 of 72




from an offshore wind facility is desirable. The FEIS assumes, without analysis, that the offshore

wind generation from the Project is renewable, sustainable, does not emit atmospheric pollutants,

and does not itself add to global warming over the next decade. Such an assumption does not pass

the muster of informed decision making.

       127.     The FEIS assumes, without analysis, that the offshore wind generation from the

Project does not displace other forms of renewable energy generation that would come online but

for the Project. Such an assumption does not pass the muster of informed decision making.

       128.     The FEIS assumes, without analysis, that the offshore wind generation from the

Project would displace a future electric generating plant that would use natural gas as fuel. Such

an assumption does not pass the muster of informed decision making.

       129.     The FEIS and BOEM and the cooperating agencies also fail to consider the

potential for other adverse climate effects of the Project.

       130.     BOEM and the cooperating agencies’ failures are “arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law,” in violation of NEPA, 42 U.S.C.§

4332(C)(ii), its implementing regulations at 40 C.F.R. §§ 1508.7, 1508.8, 1508.25, 1508.27, and

the APA at 5 U.S.C. § 706(2)(A), and their approvals must be vacated.

                             COUNT V
 FAILURE TO TAKE A HARD LOOK AT THE SEVERITY OF DIRECT, INDIRECT,
   AND CUMULATIVE IMPACTS OF WARMING DIRECTLY CAUSED BY THE
                            PROJECT
                       (VIOLATION OF NEPA)
       131.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       132.     BOEM and the cooperating agencies have failed to take a hard look at the direct,

indirect, and cumulative impacts to the climate from warming caused by the Project from its




                                                 30
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 31 of 72




alteration of wind flow, and fail to discuss the severity of these impacts.

       133.     The FEIS fails to sufficiently quantify and account for the warming that is generated

by the Project. See, Harvard Wind Study explaining that wind turbines generators over the next

critical ten years are worse for the climate than natural gas. 2 "The direct climate impacts of wind

power are instant, while the benefits accumulate slowly," says Keith. "If your perspective is the

next 10 years, wind power actually has -- in some respects -- more climate impact than coal or

gas.” 3 See, Cell Press. "Large-scale US wind power would cause warming that would take roughly

a century to offset." ScienceDaily, 4 October 2018.

       134.     The FEIS fails to explain how the adverse effects of the Project would be offset

over the next century. The FEIS must make an informed decision, and it cannot ignore the adverse

climatic impacts of the Project over the next ten or longer years.

       135.     BOEM and the cooperating agencies’ failures are “arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law,” in violation of NEPA, 42 U.S.C.§

4332(C)(ii), its implementing regulations at 40 C.F.R. §§ 1508.7, 1508.8, 1508.25, 1508.27, and

the APA at 5 U.S.C. § 706(2)(A), and their approvals must be vacated.

                               COUNT VI
         FAILURE TO TAKE A HARD LOOK AT THE ADVERSE EFFECT ON
            COMMERCIAL FISHERIES AND RECREATIONAL FISHING
                          (VIOLATION OF NEPA)

       136.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       137.     The USACE has concluded that other uses such as commercial fishing will be for



2
     Miller and Keith, Climatic Impacts of Wind Power, Joule (2018),
https://doi.org/10.1016/j.joule.2018.09.009; https://www.seas.harvard.edu/directory/dkeith.
3
  https://www.sciencedaily.com/releases/2018/10/181004112553.htm.



                                                 31
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 32 of 72




all practical purposes excluded from the wind energy area due to difficulties with navigation.

       138.     Recreational fishing and other outer continental shelf reasonable uses will have the

same difficulties with navigation. BOEM and the cooperating agencies failed to take a hard look

at the direct, indirect, and cumulative impacts to commercial fisheries and recreational fishing and

other reasonable uses.

       139.     The Federal Defendants’ failure is arbitrary and capricious and contrary to law.

BOEM and the cooperating agencies’ failures are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” in violation of NEPA, 42 U.S.C.§ 4332(C)(ii), its

implementing regulations at 40 C.F.R. §§ 1508.7, 1508.8, 1508.25, 1508.27, and the APA at 5

U.S.C. § 706(2)(A), and their approvals must be vacated

                             COUNT VII
     FAILURE TO TAKE A HARD LOOK AT THE NO-ACTION ALTERNATIVE
                        (VIOLATION OF NEPA)

       140.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       141.     NEPA requires all federal agencies to consider the potential environmental impacts

of their actions and to identify and evaluate reasonable alternatives to proposed actions and those

alternatives’ environmental impacts, including taking no action.

       142.     The FEIS’s assumption that, compared to No Action, approving the proposed

Project would have a positive impact on total greenhouse gas emissions is wrong and departs from

basic economic principles and vastly overstates the Project’s purported positive climate impacts.

       143.     The FEIS’s and BOEM’s assumption that the No Action will have no net effect on

onshore renewable energy generation, economic benefits or climate benefits contradicts

fundamental economic principles. Significant changes in renewable energy supply will affect




                                                 32
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 33 of 72




renewable energy’s price and, therefore, consumption and emission levels.

       144.      The FEIS and BOEM fail to analyze how electricity from the Project directly

competes with other renewable energy resources in electricity generation, such that increasing the

supply of offshore wind results in less American renewable energy generation on-shore,

particularly solar electric generation.

       145.      The FEIS and BOEM also ignore how overall greenhouse gas emissions and

climate impacts will vary among substitute sources of renewable energy generation. The FEIS and

BOEM should have—and easily could have—evaluated the No-Action Alternative’s climate

effects and effects on onshore renewable energy.

          i.     Basic Economic Principles Provide That Any Significant Change in Supply
                 Will Change Price and Demand and, Therefore, Total Generation and
                 Emissions.
       146.      The basic economic principles of supply and demand provide that significant

changes in renewable energy supply will affect renewable energy’s price and, therefore,

consumption levels. Increasing the supply of any normal good (including renewable energy) puts

downward pressure on that good’s market price; this is a basic tenant of the law of supply and

demand. N. Gregory Mankiw, Principles of Economics 74–78, 80–81 (5th ed. 2008). Lower

renewable energy prices can result in lower electricity costs, which in turn encourages higher levels

of electricity consumption, while higher renewable energy and electricity prices discourage

consumption. See id. at 67–68.4



4
  A court may take notice of basic economic principles of supply and demand, as well as classic
economic textbooks and peer reviewed articles. See Citizens for Alternatives to Radioactive
Dumping v. U.S. Dep’t of Energy, 485 F.3d 1091, 1096 (10th Cir. 2007) (“In dealing with scientific
and technical evidence, extra-record evidence ‘may illuminate whether an [environmental impact
statement] has neglected to mention a serious environmental consequence, failed adequately to
discuss some reasonable alternative, or otherwise swept stubborn problems or serious criticism . .
. under the rug.’”) (Alterations in original).



                                                 33
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 34 of 72




       147.     Approving the proposed Project increases the supply of offshore wind generated

electricity, lowering demand for U.S.-based onshore renewable energy generation.

       148.     Alternatively, in the No-Action Alternative, the demand for U.S.-based onshore

renewable energy generation would be higher; and unlike the proposed Project’s effects in the first

ten or longer years, U.S-based onshore solar electric generation would reduce greenhouse gas

emissions and overall climate effects.

       149.     Similarly, in the No-Action Alternative, the higher demand for U.S.-based onshore

renewable energy generation would result in increased economic benefits for the United States, as

compared to the proposed Project’s economic benefits.

       150.     The Project is one of many projects in process of approval through which offshore

wind energy producers intend to decimate U.S. onshore renewable energy producers and other

generators in the United States, including Allco.

       151.     The FEIS and BOEM fail to analyze the Project’s cumulative effects with other

projects that have been approved by federal agencies to provide electricity to New England, such

as the various hydro-electric projects from Canada, which further decimate U.S. onshore

renewable energy producers.

       152.     The FEIS fails to analyze the projected massive increase in electricity supply to

New England from the Project and cumulatively with other offshore WTGs. The FEIS fails to

analyze the impacts on other renewable energy forms of generation. The failure to analyze impacts

of wind and solar, with or without storage, and other forms of onshore renewable generation, such

a renewable hydrogen fuel cells, as a reasonably foreseeable alternative is clear error.

       153.     The failure of the FEIS to analyze the potentially devastating impacts on United

States onshore renewable energy producers is clear error, arbitrary and capricious and does not




                                                34
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 35 of 72




pass muster for informed decision-making.

       154.     Electricity from the Project directly competes with other forms of renewable energy

resources in the generation of electricity. Economists measure how coal, natural gas, and other

fuels act as substitutes in the electricity market by analyzing “cross-price elasticity” (that is, how

responsive producers are in swapping inputs when relative prices change). See Mankiw, supra at

99. For example, the United States Energy Information Administration (“EIA”) found that for the

U.S. market, a ten-percent increase in the ratio of the price of coal to the price of natural gas leads

to a 1.4-percent increase in the use of natural gas over coal. EIA, Fuel Competition in Power

Generation and Elasticities of Substitution 1 (2012). In other words, in that example, the cross-

price elasticity of demand for natural gas is 0.14 with respect to coal’s price. Id. Other economists

reach similar conclusions. James Ko & Carol Dahl, Interfuel Substitution in U.S. Electricity

Generation, 33 APPLIED ECONOMICS 1833, 1835 (2001) (analyzing “average” cross-price

elasticity). See also Nate Blair et al., Long-Term National Impacts of State-Level Policies (Nat’l

Renewable Energy Lab. Conf. Paper 620-40105, June 2006) (discussing how “higher coal prices

would dramatically increase” use of renewable wind energy). These estimates represent short-run

elasticities; over time, substitution effects become more pronounced as power plants make

technological changes that facilitate fuel-switching, and as long-term investments favor renewable

energy. See Mankiw, supra at 105–106.

       155.     Changes in the relative amounts of coal, natural gas, renewable sources, and nuclear

energy used to generate electricity—as well as changes in total energy demand—would, in turn,

change total greenhouse gases emissions. In short, the FEIS’ unexamined and unsupported

implicit assumption that the No-Action Alternative would have no effect on onshore solar energy

is contradicted by fundamental economics and market analyses. The FEIS fails to meet NEPA’s




                                                  35
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 36 of 72




requirements, and should be revised and the Federal Defendants’ approvals vacated.

       156.      If the Project is not approved, utilities in the Northeastern US will acquire other

renewable energy production to satisfy their respective renewable energy goals and standards, and

therefore, lower greenhouse gas emissions. In the No-Action Alternative, any renewable energy

substituting for the Project may provide a more positive impact on emissions and climate change.

Yet, the FEIS does not analyze this environmental impact in its alternatives’ analysis.

         ii.     Federal Agencies, Including Interior—During Previous NEPA Reviews—
                 Properly Analyzed The Supply And Demand Of Resources And Resulting
                 Climate    Effects      And      Effect   On      Resource  Values.

       157.      In NEPA reviews for over the past 35 years, the Department of the Interior (the

“Interior”) has consistently understood that a decision not to take action related to energy

production will affect that energy resource’s supply and price and thus trigger other actions. The

Interior has further analyzed how such triggered actions generate different consequences for air

pollution, climate change, and overall environmental quality. The U.S. Court of Appeals for the

D.C. Circuit has praised the Interior’s analysis of these substitution effects. As far back as 1979,

the Interior has assessed the different environmental effects of energy substitutes under a No-

Action Alternative—including different levels of carbon dioxide emissions.

       158.      Other agencies, such as the Surface Transportation Board, the United States Forest

Service (“USFS”), the State Department, the Office of Surface Mining Reclamation and

Enforcement (another Interior sub-agency), the Federal Energy Regulatory Commission

(“FERC”), and the Nuclear Regulatory Commission, have also properly analyzed the effects of

their energy management decisions in NEPA reviews, consistent with the advice of the U.S. Court

of Appeals for the Eighth Circuit and the U.S. District Courts of Colorado and Minnesota. The

FEIS’s mistaken assumption that taking no action on the Project, compared to approving it, yields




                                                 36
                  Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 37 of 72




no net effects on greenhouse gas emissions, fisheries, endangered species, marine mammals and

other resource values represents a substantial break with a 35-year-plus history of proper analysis

by the Interior and its sister agencies, and is inconsistent with the Interior’s actions in other

reviews.

           iii.     Federal Agencies (Including Interior) Analyzed The Connections Between
                    Supply,    Price,    Substitutes,    Conservation,   And     Emissions.

       159.         Before the 1982 creation of a sub-agency within the Interior responsible for

offshore resources, the Office of the Secretary of the Interior developed the federal offshore oil

and gas leasing program, and the Bureau of Land Management (“BLM”) prepared environmental

impact statements on leasing actions (then called simply “environmental statements”). In BLM’s

1979 Final Environmental Statement on a proposed lease sale off the coast of Southern California,

the agency analyzed the No-Action Alternative of withdrawing the sale:

                   [I]f the subject sale were cancelled, the following energy actions or sources
                   might be used as substitutes: Energy Conservation; Conventional oil and gas
                   supplies; Coal; Nuclear power; Oil shale; Hydroelectric power; Solar energy;
                   Energy imports; . . . . Vigorous energy conservation is an alternative that
                   warrants serious consideration. The Project Independence Report of the
                   Federal Energy Administration claims that energy conservation alone can
                   reduce energy demand growth by 0.7 to 1.2 percent depending on the world
                   price of oil. . . . The environmental impacts of a vigorous energy conservation
                   program will be primarily beneficial.

Final Environmental Statement, OCS Sale No. 48, Proposed 1979 Outer Continental Shelf Oil and

Gas Lease Sale Offshore Southern California, 1508–09 (1979). See also BLM, Draft

Environmental Statement, Proposed Five-Year OCS Oil and Gas Lease Sale Schedule 63 (1980)

(“An alternative . . . to cease leasing . . . would result in the need to meet national energy needs

through other sources, or to reduce energy consumption . . . .”).

       160.         Thus, as early as 1979, the Interior recognized that canceling even a single oil and

gas lease would cause the market to respond by substituting not just oil and gas from other sources,



                                                     37
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 38 of 72




but alternative fuel types as well as increased energy conservation. BLM further recognized that

the extent of energy conservation as a response depended on the price of the resource being

replaced. BLM explained in 1979 to decision-makers and the public, over the course of 25 pages

of analysis, how each possible substitute for the foregone offshore leasing carried its own

environmental effects: net beneficial to the extent increased energy conservation or renewable

energy offset the lost offshore oil and gas; a more mixed or net negative effect on environmental

quality with switches to other types and sources of fossil fuels. BLM, Final Envtl. Stmt. on Sale

No. 48, supra at 1508– 1532. BLM even noted in this 1979 analysis that different energy

substitutes generated different carbon dioxide emissions: “A number of gases are associated with

geothermal systems and may pose health and pollution problems. These gases include . . . carbon

dioxide . . . . However, adverse air quality impacts are generally less than those associated with

fossil-fuel plants.” Id. at 1525.

         iv.     BOEM Has Used Sophisticated Tools To Assess The Environmental
                 Consequences Of Substitutes And The D.C. Circuit Has Praised Its Modeling.

        161.     BOEM develops Five-Year Programs to manage the leasing of offshore (or “Outer

Continental Shelf” (“OCS”)) oil and gas resources. Its most recent past Program covered the years

2012–2017; development of that Program and the related Environmental Impact Statement first

began in 2009. See BOEM, Outer Continental Shelf Oil and Gas Leasing Program: 2012–2017—

Final Programmatic Environmental Impact Statement, 8-1 (2012). In the decision document for

that offshore Program, BOEM explained:

               In an environment of strong worldwide demand for oil and natural gas, a
               domestic supply cut equivalent to the production anticipated to result from
               a new Five Year Program would lead to a slight increase in world oil prices
               and a relatively larger increase in U.S. natural gas prices. All other things
               being equal, this would lead to a market response providing . . . a slight
               reduction in oil and natural gas consumed, a substantial increase in oil
               imports, and added supplies provided by onshore hydrocarbon resources.



                                                  38
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 39 of 72




       162.     BOEM uses its Market Simulation Model (MarketSim) to estimate the amount and

percentage of substitutes that the economy would adopt should a particular program area not be

offered to lease. MarketSim is based on authoritative and publicly available estimates of price

elasticities of supply and demand and substitution effects --

                [I]n the event the NAA [No-Action Alternative] were implemented. . . 68
                percent of the oil and natural gas production foregone from this program
                would be replaced by greater imports, 16 percent by increased onshore
                production, [10 percent by other energy sources] . . . and 6 percent by a
                reduction                         in                        consumption.

BOEM, Proposed Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, 110

(2012)13; see also BOEM, 2012–2017 Final Programmatic Environmental Impact Statement,

supra at 4-643 (“With less oil and gas available from the OCS under the No-Action Alternative,

consumers could obtain oil and gas from other sources, substitute to other types of energy, or

consume less energy overall.”).

       163.     In a recent case challenging the Interior’s 2012–2017 offshore oil and gas leasing

program, the D.C. Circuit favorably reviewed Interior’s modeling of how “forgoing additional

leasing on the OCS would cause an increase in the use of substitute fuels . . . and a reduction in

overall domestic energy consumption from greater efforts to conserve in the face of higher prices.”

Ctr. for Sustainable Economy v. Jewell, 779 F.3d 588, 609 (D.C. Cir. 2015). Importantly, nothing

in BOEM’s modeling is unique to the offshore oil and gas context. According to BOEM,

“MarketSim’s economics-based model representation of U.S. energy markets . . . simulates end-

use domestic consumption of oil, natural gas, coal and electricity in four sectors (residential,

commercial, industrial and transportation); primary energy production; and the transformation of

primary energy into electricity.” BOEM, The Revised Market Simulation Model (MarketSim):

Model Description 2 (2012).



                                                39
                 Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 40 of 72




          164.     The Interior’s sophisticated modeling of the environmental effects of energy

substitutes under No-Action Alternatives is the culmination of 35 years of analysis. Interior has

used the MarketSim model since at least its 2002–2007 Program for offshore leasing. See Minerals

Mgmt. Serv. (“MMS”), Energy Alternatives and the Environment, 10 (2001)16 (“MMS employs

the MktSim2000 model to evaluate the impact of decreased OCS production resulting from no

action.”). Since at least the 1990s, the Interior’s Environmental Impact Statements have calculated

the percentage of offshore production expected to be substituted by various energy alternatives

under a No-Action scenario. MMS Energy Alternatives and the Environment, 13 (1996)17 (“[F]or

each unit of OCS gas not produced because of no action . . . conservation will account for about

0.14 units . . . .”); see also id. at 15 (“Significant environmental impacts associated with expanded

importation of oil include: the generation of greenhouse gases . . . .”). And going back to the first

Five-Year Program in 1980 (when BLM prepared the Environmental Statements), Interior has

recognized that not all sources of the same fuel type present the same environmental effects—for

example, offshore oil drilling presents lower spill risks than imported oil substituted under the no-

action alternative. Interior, 5-Year OCS Leasing Program 13b (1980).

          165.     Similarly, in a 2001 report on its offshore oil leasing program, Interior declared in

no uncertain terms that “Examining other energy sources is an important aspect of the No Action

Alternative” under NEPA reviews. MMS, Energy Alternatives and the Environment 1 (2001)

(emphasis added).

          166.     The FEIS wholly ignores alternative generation resources that would fill the

void. The FEIS assumes that the Project would prevent future natural gas electric generating

plants.    Such an assumption is absurd and defeats the entire purpose of analyzing viable

replacements when the No-Action alternative is selected. It is also a rationale that has been




                                                    40
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 41 of 72




rejected by the courts. The FEIS’ analysis is also inconsistent with BOEM and Interior’s use of

market modeling in other environmental impact statements. Such inconsistent action is itself

arbitrary and capricious agency action.

       167.     Under NEPA regulations, agencies must consider all reasonable alternatives,

including those not specifically under their authority to implement. See 40 C.F.R. §1502.14; see

also NRDC v. Morton, 458 F.2d 827 (D.C. Cir 1972) (explaining that it is the essence and thrust

of NEPA that impact statements serve to gather in one place discussion of relative environmental

impact of alternatives, and although alternatives required for discussion are those reasonably

available, they should not be limited to measures which particular agency or official can adopt;

when proposed action is integral part of coordinated plan to deal with broad problem, range of

alternatives which must be evaluated is broadened). Thus, the failure to consider and take a hard

look at onshore renewable generation resources because they would not require a permit within

BOEM’s or the cooperating agencies’ jurisdiction or are not located offshore is clear error.

       168.     The No-Action Alternative must also take into account the fact that on-shore

American jobs and tax revenues to the United States would be lost if the Project and the

cumulatively foreseeable offshore wind projects are built. The Project and the cumulatively

foreseeable offshore wind projects will displace American jobs related to construction and

operation of onshore renewable energy projects in the United States. The FEIS has not analyzed

those economic impacts and the loss of American jobs and tax revenues if the Project and the

cumulatively foreseeable offshore wind projects are built.

       169.     The FEIS assumes without adequate support that offshore electricity generation is

needed, a need that was never analyzed. There surely cannot be informed decision making when

the threshold question—need for the proposed Project—is based merely upon conjecture or an




                                                41
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 42 of 72




unlawfully narrowly defined focus limited to use of the outer continental shelf.

       170.     Local taxing jurisdictions would realize increases in tax revenues as a result of the

renewable generators that would be built onshore instead of the proposed Project and the

cumulatively foreseeable offshore wind projects. Similarly, direct or indirect economic impacts

for those alternative onshore renewable United States-based generators would occur within the

region under the No-Action Alternative, and indeed would far exceed those from the Project and

the cumulatively foreseeable offshore wind projects.

       171.     Quite simply, the conclusions used for the No-Action Alternative baseline are

preposterous, fail to use accepted substitution analysis used by Interior and BOEM and other

federal agencies in conducting environmental impact statements, and are the type of uninformed

review that has been rejected by the courts.

       172.     The “Socioeconomic” impacts of the No-Action alternative are manifestly wrong.

The No-Action alternative would result in different renewable energy projects filling its place.

And because those alternative projects would be located entirely onshore in the United States, they

would far surpass the Project in economic benefits to the United States.        The socioeconomic

impacts of the No-Action alternative are also wrong because they do not account for the USACE’s

conclusion that the commercial fishing industry will be decimated by the Project and the

cumulative effect of the balance of the 2,021 WTGs.

       173.     The analysis of the No-Action alternative for Air Quality is incorrect. The Project

would be replaced with renewable energy projects located closer to the actual electrical load.

Those projects would have the higher air quality benefits, and GHG benefits compared to the

Project because they would be more efficient, and would not require the adverse GHG impacts

caused from COP for the Project. Further, the farther generation is from actual load, the more




                                                 42
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 43 of 72




electrical losses incurred. The EPA classifies the Project as a major source of air pollution and thus

is subject to Prevention of Significant Deterioration and Nonattainment New Source Review

Permitting requirements.

       174.     BOEM’s and the cooperating agencies’ failures are “arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law.”

       175.     For the foregoing reasons, the FEIS and the Federal Defendants have failed to

comply with NEPA, and the FEIS and the Federal Defendants’ approvals should be vacated.

                            COUNT VIII
   FAILURE TO TAKE A HARD LOOK AT ALTERNATIVES UNDER THE CLEAN
    WATER ACT—FAILURE TO COMPLY WITH EPA'S 404(B)(1) GUIDELINES.

       176.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       177.     Section 404(a) of the CWA authorizes the Secretary of the Army, acting through

the Army Corps of Engineers, to issue permits for the discharge of dredged or fill material into

navigable waters “after notice and opportunity for public hearings.” 33 U.S.C. § 1344(a). In

making permitting decisions, the Corps must follow the 404(b)(1) Guidelines. See id. § 1344(b);

Bersani v. EPA, 850 F.2d 36, 39 (2d Cir. 1988). These Guidelines prohibit the Corps from granting

a Section 404 permit “if there is a practicable alternative to the proposed discharge which would

have less adverse impact on the aquatic ecosystem, so long as the alternative does not have other

significant adverse environmental consequences." 40 C.F.R. §230.10(a). The Corps' own

regulations further require the Corps to conduct a public interest review for each proposed

discharge, and prohibit the Corps from granting a permit that (1) would "not comply with [EPA's]




                                                 43
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 44 of 72




404(b)(1) [G]uidelines" and/or (2) that would be "contrary to the public interest." 33 C.F.R.

§320.4(a)(1).

         178. Under EPA's 404(b)(1) Guidelines, an alternative to the proposed discharge is

practicable if it is "available and capable of being done after taking into consideration cost, existing

technology, and logistics in light of overall project purposes." 40 C.F.R. §230.10(a)(2).

Alternatives need not be in locations that are presently owned by a permit applicant so long as they

are otherwise practicable and could "reasonably be obtained, utilized, expanded or managed in

order to fulfill the basic purpose of the proposed activity." Id.; accord Bersani, 850 F.2d at 39.

        179.     “[P]racticable alternatives include, but are not limited to: (i) Activities which do

not involve a discharge of dredged or fill material into the waters of the United States or ocean

waters,” see 40 C.F.R. §230.10(a)(1)(i), such as onshore renewable energy generation.

        180.     The only energy supply alternative briefly mentioned is fossil-fuel plants5, which

lays the basis for the FEIS’ conclusions that the Project would result in climate and air quality

benefits.

        181.     Yet that logic lays bare the failure of the Federal Defendants to take a hard look at

alternatives that do not have adverse aquatic consequences. There is no justification for limiting

the consideration of alternatives in the FEIS and under the 404 Guidelines to different versions of

the Project and a half-baked no action alternative.

        182.     “The Project is designed to serve demand for renewable energy in New England.”



5
  “Because future offshore wind facilities would produce less GHG emissions than fossil fuel–
powered generating facilities with similar capacities, the reduction in GHG emissions from the
Proposed Action when combined with other future offshore wind projects (or avoidance of
increased GHG emissions from equivalent fossil fuel–powered energy production) would result in
long-term beneficial impacts…” FEIS, p. 3-94.




                                                  44
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 45 of 72




DEIS at 1-1.

       183.     The USACE correctly concluded that the project is not water dependent, but then

illogically restricted the overall purpose to a water dependent purpose, i.e., placing wind turbines

in the water.

       184.     If the purpose and need is restricted to offshore wind turbines because of “the

Commonwealth’s mandate that distribution companies jointly and competitively solicit proposals

for offshore wind energy generation (220 Code of Massachusetts Regulations §23.04(5)),” then

the Federal Defendants have concluded that the obligation of those distribution companies was

non-discretionary and mandatory. The flip side of that coin is that the power purchase agreement

is void because the Massachusetts Legislature has no authority to regulate wholesale sales of

electricity under the Federal Power Act. Only the Federal Energy Regulatory Commission has

that authority. See, Allco Finance Limited v. Klee, 861 F.3d 82 (2d Cir. 2017). The permit

applicant and the Federal Defendants cannot have it both ways.

       185.     "[A]n applicant cannot define a project in order to preclude the existence of any

alternative sites and thus make what is practicable appear impracticable." Sylvester v. U.S. Army

Corps of Engineers, 882 F.2d 407, 409 (9th Cir. 1989).

       186.     The FEIS violates the CWA’s requirements by not taking a hard look—indeed not

taking any look—at the proposed purpose of the Project being able to be accommodated by

onshore renewable energy.

       187.     A Section 404 permit will not issue "if there is a practicable alternative to the

proposed discharge which would have less adverse impact on the aquatic ecosystem, so long as

the alternative does not have other significant adverse environmental consequences" (the least

environmentally damaging practicable alternative). 40 C.F.R. §230.10(a). The regulations define




                                                45
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 46 of 72




a "practicable alternative" as one that "is available and capable of being done after taking into

consideration cost, existing technology, and logistics in light of overall project purposes." Id.

§230.10(a)(2). When, as here, a non-water dependent project would discharge pollutants into a

"special aquatic site," the regulations establish a presumption that practicable alternatives not

involving special aquatic sites are available, "unless clearly demonstrated otherwise." Id.

§230.10(a)(3).

       188.      The USACE’s failure to take the required hard look at alternative violates NEPA

and the Guidelines and as a result, the USACE’s approvals should be vacated.

       189.      The USACE’s determination that it was clearly demonstrated that practicable

alternatives not involving special aquatic sites were not available is arbitrary and capricious, an

abuse of discretion, not supported by substantial evidence and a violation of the Guidelines.

       190.      The USACE’s failures are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” As a result, the USACE’s approvals must be vacated.

                                     COUNT IX
                      VIOLATION OF THE SECTION 404 GUIDELINES

       191.      Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       192.      40 C.F.R. § 230.1(c) explains that “dredged or fill material should not be discharged

into the aquatic ecosystem, unless it can be demonstrated that such a discharge will not have an

unacceptable adverse impact either individually or in combination with known and/or probable

impacts of other activities affecting the ecosystems of concern.”

       193.      Probable impacts of other activities include the balance of the 2,021 wind turbines

that the FEIS concludes are foreseeable.




                                                  46
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 47 of 72




        194.     The USACE’s failure to take the required hard look at the probable impacts of the

balance of the 2,021 wind turbines that the FEIS concludes are foreseeable violates the requirement

that it be demonstrated that such a discharge will not have an unacceptable adverse impact. As a

result, the USACE’s approvals should be vacated.

        195.     The USACE’s failures are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” As a result, the USACE’s approvals must be vacated.

                             COUNT X
FAILURE TO TAKE A HARD LOOK AT WHETHER THE PROJECT SATISFIES THE
                  PUBLIC INTEREST REQUIREMENT.
        196.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

        197.     For the Corps to issue a permit for the proposed Project, the proposed use must be

in the public interest.

        198.     The public interest review must be “based on an evaluation of the probable impacts,

including cumulative impacts, of the proposed activity and its intended use on the public interest.”

33 CFR §320.4(a)(1)

        199.     “Evaluation of the probable impact which the proposed activity may have on

the public interest requires a careful weighing of all those factors which become relevant in each

particular case.” Id.

        200.     “The benefits which reasonably may be expected to accrue from the proposal must

be balanced against its reasonably foreseeable detriments.” Id.

        201.     “The decision whether to authorize a proposal, and if so, the conditions under which

it will be allowed to occur, are therefore determined by the outcome of this general balancing




                                                  47
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 48 of 72




process. That decision should reflect the national concern for both protection and utilization of

important resources.” Id.

        202.     “All factors which may be relevant to the proposal must be considered including

the cumulative effects thereof: among those are conservation, economics, aesthetics, general

environmental concerns, wetlands, historic properties, fish and wildlife values, flood hazards,

floodplain values, land use, navigation, shore erosion and accretion, recreation, water supply and

conservation, water quality, energy needs, safety, food and fiber production, mineral needs,

considerations of property ownership and, in general, the needs and welfare of the people.” Id.

        203.     The FEIS simply fails to offer any explanation as to why Project meets the public

interest test.

        204.     The ROD offers a half-baked, inconsistent analysis of the public interest that fails

to account for the severe adverse impacts caused by the difficulties of navigation and the

decimation of the onshore renewable energy industry and the commercial fishing industry. And all

the other factors required to be considered under 33 C.F.R. §320.4.

        205.     The ROD’s analysis of the public interest test is erroneously based upon the much

smaller WTG, not the Haliade-X, and the unlawful standard in the Biological Opinion, which

improperly narrows and limits the probable effects of the Project and cumulatively foreseeable

offshore wind projects.

        206.     In order to have taken a hard look at whether the proposed Project meets the public

interest test, the USACE would need at a minimum to conduct a thorough review of the electricity

supply of the Northeast and alternatives to meet renewable energy demand, base its analysis on

the correct WTG, and base the analysis on a biological opinion with a correct standard. Neither

the FEIS nor the ROD make any such effort.




                                                  48
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 49 of 72




       207.     Moreover, in order to determine that the proposed Project meets the public interest

test, a thorough review of its potential competitive effects on United States onshore based

generators and the direct, indirect and cumulative effects on GHGs and other resource values must

be conducted. Neither the FEIS nor the ROD make any such effort.

       208.     The proposed Project does not satisfy the public interest test. The proposed Project

would result in the loss of thousands of American jobs and billions of dollars of economic activity

in the United States because the Project will displace renewable energy projects located onshore

in the United States.

       209.     The proposed Project would raise global warming in the early years of the Project,

and overall as compared to renewable energy substitutes such as solar.

       210.     The proposed Project will raise temperatures at and near its location adding

additional stress on marine life and their habitat that is already under stress.

       211.     The proposed Project would create vulnerabilities to the electric grid by

concentrating so much electricity from one source. No analysis has been conducted to compare

the Project to distributed generation sources near load that could form the basis for local micro-

grids and reduce the grid’s risk to severe weather events as well as criminal acts.

       212.     The adverse impacts of the Project could be avoided, and all the purported benefits

of the Project achieved, under the No-Action Alternative with deployment on onshore solar energy

and renewable hydrogen fuel cells.

       213.     The FEIS’ and the ROD’s failure to properly evaluate and take a hard look at

whether the proposed Project satisfies the public interest test is arbitrary, capricious, an abuse of

discretion, not supported by substantial evidence and a violation of the Guidelines. As a result,

the USACE’s approvals must be vacated.




                                                  49
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 50 of 72




                            COUNT XI
THE USACE CONCLUSION THAT THE PROJECT DOES NOT AFFECT A SPECIAL
AQUATIC SITE IS CLEARLY ERRONEOUS, ARBITRARY AND CAPRICIOUS AND
              UNSUPPORTED BY SUBSTANTIAL EVIDENCE

       214.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       215.     Where a proposed permit would allow discharge into a special aquatic site, the

Corps undertakes a two-step analysis to determine what presumption to apply to its analysis of

whether to grant the permit. First, the Corps must properly define the project's "basic purpose"

under 40 C.F.R. § 230.10(a)(3). See, e.g., Sierra Club v. Van Antwerp, 362 F. App'x 100, 105-06

(11th Cir. 2010); Town of Abita Springs v. U.S. Army Corps of Eng'rs, 153 F. Supp. 3d 894, 919

(E.D. La. 2015). Second, the Corps must determine whether the "basic purpose" is "water

dependent." See 40 C.F.R. § 230.10(a)(3); Sierra Club, 362 F. App'x at 106; Abita Springs, 153 F.

Supp. 3d at 919. An action is water dependent if it requires access or proximity to, or a location

on, water in order to fulfill its basic purpose. See 40 C.F.R. §230.10(a)(3). Thus, when a project's

basic purpose is to provide boat access to a river, the project is water dependent because it must

be located in water to achieve its basic purpose. See Nat'l Wildlife Fed'n v. Whistler, 27 F.3d 1341,

1345-46 (8th Cir. 1994). In contrast, a proposed gold mine is not water dependent even if the

applicant wishes to mine in a watershed because mining gold does not always require access or

proximity to water. See Bering Strait Citizens for Responsible Res. Dev. v. U.S. Army Corps of

Eng'rs, 524 F.3d 938, 947 (9th Cir. 2008).

       216.     Here, providing renewable energy to the Northeastern United States is not water

dependent.

       217.     The Corps found that the Project was not water dependent. See, ROD at 31.

However, the Corps reached that conclusion by erroneously concluding that the Project does not



                                                 50
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 51 of 72




discharge into a special aquatic site.

       218.     The Project does discharge into a special aquatic site, and for that reason alone, the

decision of the USACE must be vacated.

       219.     A special aquatic site is one of the type of sites listed in 40 C.F.R. §230.40

(sanctuaries and refuges), §230.41 (wetlands), §230.42 (mud flats), §230.43 (vegetated shallows),

§230.44 (coral reefs), §230.45 (riffle and pool complexes).

       220.     Appendix K of the FEIS explains that there is a 10-mile impact zone for special

aquatic sites. See, Index number 12930-082, p. K-862 (“The analysis for the SEIS for each

resource was based on a specific geographic analysis area. As stated in Table A-1, the geographic

analysis area for water resources included a 10-mile (16.1-kilometer) radius around the WDA, the

OECC, and vessel approach routes to port facilities that would be used by the proposed Project.”)

       221.     Figure ES-1, at p. ES-7 shows the Project elements.

       222.     There are special aquatic sites within the Project’s 10-mile impact zone.

       223.     For example, coral (40 C.F.R. §230.44) exists off Woods Hole, Massachusetts

which is within the 10-mile impact zone of the Offshore Export Cable Corridor (“OECC”). See,

https://www.nbcboston.com/news/local/massachusetts-woods-hole-researchers-cape-cod-

corals/127372/.

       224.     Eel grass (40 C.F.R. §230.43) exists in Edgartown Harbor which is within the 10-

mile impact zone of the OECC.

       225.     Wetlands (40 C.F.R. §230.41) exist in Eel Pond in Edgartown which is within the

10-mile impact zone of the OECC.

       226.     The USACE simply made no effort to determine what special aquatic sites are

within the impact zone of the Project.




                                                 51
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 52 of 72




       227.     The USACE’s conclusion that the Project does not affect a special aquatic site is

clearly erroneous, arbitrary and capricious and unsupported by substantial evidence. As a result,

the USACE’s decision and permits for the Project must be vacated.

                             COUNT XI
   THE USACE’S FAILURE TO TAKE A HARD LOOK AT WHETHER ONSHORE
    RENEWABLE ENERGY IS A PRACTICABLE ALTERNATIVE IS CLEARLY
     ERRONEOUS, ARBITRARY AND CAPRICIOUS AND UNSUPPORTED BY
                       SUBSTANTIAL EVIDENCE

       228.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       229.     If the Corps finds that a proposed project by its general nature is not water

dependent, the Corps must presume that practicable alternatives to the project are available in less

sensitive areas. See 40 C.F.R. § 230.10(a)(3). Likewise, the Corps must presume that such

practicable alternatives have less adverse impact on the aquatic ecosystem. See id. Once a project

is determined to be non-water dependent, the burden shifts to the permit applicant to rebut the first

presumption by "clearly demonstrat[ing]" that a practicable alternative is not available, id., and to

rebut the second presumption with "detailed, clear, and convincing information proving that an

alternative with less adverse impact is impracticable." Sierra Club, 362 F. App'x at 106 (quoting

Greater Yellowstone Coal. v. Flowers, 359 F.3d 1257, 1269 (10th Cir. 2004)). If the basic purpose

of a proposed project is water dependent, then these presumptions do not apply.

       230.     Thus, if a project is located in a special aquatic site, Corps’ determination of the

"project's basic purpose and whether it is water dependent are threshold questions that determine

the procedure the Corps must follow in granting the applicant a permit." Id.           If the Corps

incorrectly defines the project's basic purpose or improperly determines that the project is water

dependent, then it will not follow the procedure set forth by the 404(b)(1) Guidelines, resulting in




                                                 52
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 53 of 72




a decision that is arbitrary and in violation of the APA. See id.; see also, e.g., Nat. Res. Def. Council

v. EPA, 808 F.3d 556, 570 (2d Cir. 2015) (agency action violates APA where agency followed

incorrect procedure).

        231.     The FEIS makes little mention of “special aquatic sites” as defined in 40 C.F.R. §§

230.40-230.45. The FEIS makes no mention of the permit applicant’s evidence to rebut the second

presumption with "detailed, clear, and convincing information proving that an alternative with less

adverse impact is impracticable."

        232.     In addition, where a discharge is proposed for a special aquatic site (as is the case

here), “all practicable alternatives to the proposed discharge which do not involve a discharge into

a special aquatic site are presumed to have less adverse impact on the aquatic ecosystem, unless

clearly demonstrated otherwise.” 230.10(a)(3) (emphasis added.)

        233.     The USACE found that the overall purpose of the Project “is the construction and

operation of a commercial scale wind energy project and associated transmission lines for

renewable energy generation and distribution to the Massachusetts energy grid.” See, ROD at 31.

        234.     Of course, if the purpose and need could be constrained to effectively require the

allowance of an off shore wind facility, then the least environmentally practical alternative would

be a single turbine project.

        235.     The failure of the USACE to review onshore renewable energy as a practicable

alternative to the proposed discharge and to adhere to the presumption that there are alternatives

presumed to have less adverse impact on the aquatic ecosystem, unless clearly demonstrated

otherwise, is clear error, and arbitrary and capricious and contrary to law. As a result, the

USACE’s approvals must be vacated.




                                                   53
                 Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 54 of 72




                           COUNT XII
  FAILURE TO PROPERLY ANALYZE THE EFFECT OF CLIMATE CHANGE ON
             HURRICANES THAT MAY IMPACT THE PROJECT

          236.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

          237.     The FEIS’ analysis of severe weather events is seriously flawed.

          238.     The FEIS fails to properly analyze the effects of climate change on hurricane

activity in the Northeast and the Project area over the next 30 years, which likely cause catastrophic

failure of the WTGs, and leave turbine parts and oil and chemical spills in the Atlantic, reaching

the shores of New York, Rhode Island, Connecticut, Martha’s Vineyard, Nantucket, and Cape

Cod, including the individual Plaintiff’s property in Edgartown.

          239.     It is certainly not a low probability that the Northeast would experience a category

3 or above hurricane over the next 30 years. To the contrary, it is virtually certain that one or more

such events would occur. The taller the WTGs get, the more susceptible they are to higher wind

speeds.

          240.     The Federal Defendants did not perform any analysis related to the experimental

Haliade-X WTGs, much less take the required hard look.

          241.     The FEIS must make an informed decision, and it cannot ignore the adverse

climatic impacts of the Project over the next ten or longer years. It cannot ignore the virtual

certainty that a hurricane of category 4 or 5 strength will directly hit the wind energy area over the

next 30 years. It cannot ignore the likelihood of a catastrophic oil spill from a category 4 and 5

hurricane over the next 30 years that could be the size of the Exxon Valdez’s spill. It cannot ignore

the devastation and destruction of not only the WTGs that would occur but the devastation on the

marine environment.




                                                    54
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 55 of 72




       242.      The failure of the Federal Defendants to review adverse climatic impacts of the

Project over the next ten or longer years and the effects of climate change on hurricane activity in

the Northeast and the Project area over the next 30 years is clear error, and arbitrary and capricious,

violates NEPA, the OCSLA, the MMPA, the Guidelines and is contrary to law.

                             COUNT XIII
     THE IMPACTS OF THE PROJECT ARE OVERESTIMATED, INACCURATE,
                FLAWED AND INADEQUATELY ANALYZED

       243.      Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       244.      The FEIS assumes that taking no action on the Project would have, compared to

approval, no net negative effects on various resource values or climate change. The preceding

paragraphs of these comments have explained why that assumption is entirely inconsistent with

economic theory, real market conditions, and past agency practices. Consequently, the FEIS

presents a deeply inaccurate and misleading comparison of the approval options and No-Action

Alternative.

       245.      Similarly, the analysis of the No-Action Alternative regarding Air Quality is

incorrect. The Project would be replaced with renewable energy projects located closer to the

actual electrical load. Those projects would have the higher air quality benefits, and GHG and

climate benefits compared to the Project because they would be more efficient, and not create the

warming created by the Project. See, Harvard Wind Study.

       246.      The FEIS is riddled with over-assessments of the purported benefits of the Project.

       247.      The FEIS must subtract from its calculation of the Project’s economic, energy

supply and climate benefits, the lost benefits from all those onshore sources of renewable energy

generation that would no longer be built and the decimation of the commercial fishing industry.




                                                  55
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 56 of 72




       248.     Once that is done, the Project may (and likely would) have a net negative impact

on economics, climate benefits, fisheries, marine mammals, endangered species, commercial

fishing, and all other resource values compared to its substitutes.

       249.     The FEIS does not comply with NEPA and the ROD does not comply with the

Guidelines, the MMPA, the OCSLA because they fail to analyze those effects. The FEIS’ and the

ROD’s failure to properly evaluate those effects is arbitrary, capricious, an abuse of discretion,

unlawful and requires that the Federal Defendants’ approvals be vacated.

                             COUNT XIV
    FAILURE TO TAKE A HARD LOOK AT AND TO PROPERLY ANALYZE THE
                 EFFECT ON MARINE LIFE AND FISHERIES

       250.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       251.     Neither the FEIS’s nor the ROD’s analysis accounts for the additional stress on the

marine population and their habitat caused by the increase in temperatures caused by the Project

itself. See, Harvard Wind Study.

       252.     Neither the FEIS’s nor the ROD’s analysis accounts for the additional stress on the

marine population and their habitat caused by the devastation caused by a category 4 or category

5 hurricane hitting the wind energy area (“WEA”) and destroying the WTGs, resulting in a

catastrophic release of oil and contaminants into the marine environment.

       253.     Such incomplete analysis does not comply with NEPA, the Guidelines, the MMPA,

and the OCSLA and does not provide information sufficient for the Federal Defendants to make

the required determinations.

       254.     The Federal Defendants’ failures violate NEPA, the Guidelines, the MMPA, and

the OCSLA and are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance




                                                 56
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 57 of 72




with law.” As a result, the Federal Defendants’ approvals must be vacated.

                              COUNT XV
      FAILURE TO SATISFY THE TAKE REQUIREMENT UNDER THE MMPA

       255.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       256.     Section 101(a) of the MMPA (16 U.S.C. §1361) prohibits persons or vessels subject

to the jurisdiction of the United States from taking any marine mammal in waters or on lands under

the jurisdiction of the United States or on the high seas (16 U.S.C. §1372(a) (l), (a)(2)). Sections

101(a)(5)(A) and (D) of the MMPA provide exceptions to the prohibition on take, which give

NMFS the authority to authorize the incidental but not intentional take of small numbers of marine

mammals, provided certain findings are made and statutory and regulatory procedures are met.

ITAs may be issued as either (1) regulations and associated Letters of Authorization or (2) an

Incidental Harassment Authorization (“IHA”).

       257.     Letters of Authorizations may be issued for up to a maximum period of 5 years,

and IHAs may be issued for a maximum period of 1 year. NMFS has also promulgated regulations

to implement the provisions of the MMPA governing the taking and importing of marine mammals

(50 C.F.R. §216) and has published application instructions that prescribe the procedures necessary

to apply for an Incidental Take Authorization (“ITA”). U.S. citizens seeking to obtain

authorization for the incidental take of marine mammals under NMFS's jurisdiction must comply

with these regulations and application instructions in addition to the provisions of the MMPA.

       258.     Once NMFS determines an application is adequate and complete, NMFS has a

corresponding duty to determine whether and how to authorize take of marine mammals incidental

to the activities described in the application. To authorize the incidental take of marine mammals,

NMFS evaluates the best available scientific information to determine whether the take would



                                                57
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 58 of 72




have a negligible impact on the affected marine mammal species or stocks and an immitigable

impact on their availability for taking for subsistence uses. NMFS must also prescribe the “means

of effecting the least practicable adverse impact” on the affected species or stocks and their habitat,

and on the availability of those species or stocks for subsistence uses, as well as monitoring and

reporting requirements.

       259.     The term “take” means “to harass, hunt, capture, or kill, or attempt to harass, hunt,

capture, or kill any marine mammal” (16 USC §1362(3)(13)). The incidental take of a marine

mammal falls under three categories: mortality, serious injury, or harassment (i.e., injury and/or

disruption of behavioral patterns).     Harassment, as defined in the MMPA for non-military

readiness activities (Section 3(8)(A)), is any act of pursuit, torment, or annoyance that has the

potential to injure a marine mammal or marine mammal stock in the wild (Level A harassment) or

any act of pursuit, torment, or annoyance that has the potential to disturb a marine mammal or

marine mammal stock in the wild by causing disruption of behavioral patterns (Level B

harassment). Disruption of behavioral patterns includes, but is not limited to, migration, breathing,

nursing, breeding, feeding, or sheltering.

       260.     Authorization for incidental takings shall be granted if NMFS finds that the taking

will have a negligible impact on the species or stock(s) and will not have an unmitigable adverse

impact on the availability of the species or stock(s) for taking for subsistence uses (where relevant).

       261.     An IHA is appropriate if the proposed action would result in harassment only (i.e.,

injury or disturbance) and is not planned for multiple years.

       262.     A LOA is required if the actions will result in harassment only (i.e., injury or

disturbance) and is planned for multiple years. For a Letter of Authorization, NOAA Fisheries

must issue regulations.




                                                  58
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 59 of 72




        263.     An IHA is inappropriate for multiple reasons.

        264.     First, the proposed action will certainly require more than 1 year for construction,

causing noise from pile driving, dredge from the disturbance of the sea floor, increased vessel

traffic and other effects discussed in the FEIS. See, e.g., FEIS at ES4.1.1 (“construction within the

Offshore Export Cable Corridor (OECC) would begin in second quarter 2022; turbine and ESP

installation would begin second quarter 2023; and inter-array cable installation would begin in

third quarter 2023.”)

        265.     Second, the warming caused by the Project itself will constitute ongoing take for

the life of the Project.

        266.     Third, the occurrence of a category 3 or greater hurricane that is virtually certain to

occur during the 30-year assumed operating period exceeds the WTGs survival speed. Prior

reported incidences of cyclones exceeding a WTGs survival speed have resulted in a “twisted

wreckage.”        See,      e.g.,    “Cyclone        winds      exceeded       survival      margins,”

https://www.windpowermonthly.com/article/957297/cyclone-winds-exceeded-survival-margins.

In addition to the hurricane-force wind, the turbine’s foundation would be contending with large,

powerful waves at the same time. Take that occurs from such an event that is reasonably certain

to occur is intentional and not accidental. Furthermore, the twisted wreckage of the WTGs from

such an event have the likely potential to result in an oil spill the size of Exxon Valdez’s causing

serious injury or mortality to marine mammals.

        267.     Fourth, the impact from both Project-caused warming and the eventual hurricane

that exceeds the WTGs survival speed results in the inability to find that the take would (i) be of

small numbers, (ii) have no more than a "negligible impact" on those marine mammal species or




                                                   59
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 60 of 72




stocks, and (iii) not have an "unmitigable adverse impact" on the availability of the species or stock

for subsistence uses.

       268.     Fifth, dredged material disposal that will occur in the geographic analysis for

coastal habitats may cause turbidity increases and long-term sedimentation causing effects that last

more than one year.

       269.     Sixth, the Vineyard Wind project would need to be decommissioned. See, e.g.,

FEIS at ES4.1.2 (“According to 30 C.F.R. Part 585 and other BOEM requirements, Vineyard Wind

would be required to remove or decommission all installations and clear the seabed of all

obstructions created by the proposed Project…. Absent permission from BOEM, Vineyard Wind

would have to complete decommissioning within 2 years of termination of the lease and either

reuse, recycle, or responsibly dispose of all materials removed.”)

       270.     The need to decommission the Project also removes any ability of the Federal

Defendants to issue a permit of any kind under the MMPA because the take will clearly occur at

the end of the useful life of the Project far exceeding the five-year statutory limitation when taking

into account the construction and operation of the Project.

       271.     The Federal Defendants’ have also failed to provide substantial evidence that the

take from the Project will only affect small numbers of marine mammals. The noise and other

harassment from the Project will affect a greater than small number of right whales and other

mammals.

       272.     The Federal Defendants’ have also failed to provide substantial evidence that using

the best available scientific information the take would have a negligible impact on the affected

marine mammal species or stocks and an immitigable impact on their availability for taking for

subsistence uses.




                                                 60
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 61 of 72




       273.     The issuance of the IHA violates the MMPA.

       274.     The Federal Defendants’ failures are “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.”

       275.     As a result, the Federal Defendants’ approvals should be vacated

                              COUNT XVI
  THE FEIS FAILS TO TAKE A HARD LOOK AT THE IMPACT ON ENDANGERED
                               SPECIES

       276.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       277.     Congress enacted the Endangered Species Act in 1973 to provide for the

conservation of endangered and threatened fish, wildlife, plants, and their natural habitats. 16

U.S.C. §§1531, 1532(3). The ESA is “the most comprehensive legislation for the preservation of

endangered species ever enacted by any nation.” Tenn. Valley Auth. v. Hill (“TVA”), 437 U.S. 153,

180 (1978).

       278.     In passing the ESA, Congress made a conscious choice to “give endangered species

priority over the ‘primary missions’ of federal agencies.” Id. at 185. “The plain intent of Congress

in enacting [the ESA] was to halt and reverse the trend toward species extinction, whatever the

cost.” Id. at 184. To that end, the ESA imposes substantive and procedural obligations on all

federal agencies with regard to listed and proposed species and their critical habitats. See 16 U.S.C.

§§1536(a)(1), (a)(2), (a)(4); id. § 1538(a); 50 C.F.R. §402.01. See also Nat’l Ass’n of Home

Builders v. Defs. of Wildlife, 551 U.S. 644, 667 (2007).

       279.     ESA Section 7 and its implementing regulations require each federal agency, in

consultation with the U.S. Fish and Wildlife Service (for land-based and freshwater species) and

National Marine Fisheries Services (for marine and anadromous species) to ensure that any action




                                                 61
               Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 62 of 72




authorized, funded, or carried out by the agency is not likely to (1) jeopardize the continued

existence of any threatened or endangered species or (2) result in the destruction or adverse

modification of the critical habitat of such species. 16 U.S.C. §1536(a)(2); 50 C.F.R. §402.14(a).

        280.     Under the ESA, “action” is broadly defined to include actions that may directly or

indirectly cause modifications to the land, water, or air, and actions that are intended to conserve

listed species or their habitat. 50 C.F.R. §402.02. An action would “jeopardize the continued

existence of” a species if it “reasonably would be expected, directly or indirectly, to reduce

appreciably the likelihood of both the survival and recovery of a listed species in the wild by

reducing the reproduction, numbers, or distribution of that species.” Id. “Destruction or adverse

modification” of critical habitat means “a direct or indirect alteration that appreciably diminishes

the value of critical habitat as a whole for the conservation of a listed species.” Id.

        281.     For each federal action, the federal action agency must request from the Services a

list of any ESA-listed or proposed species that may be present in the area of the agency action. 16

U.S.C. §1536(c)(1); 50 C.F.R. §402.12. “Action area” means “all areas to be affected directly or

indirectly by the Federal action and not merely the immediate area involved in the action.” 50

C.F.R. §402.02.

        282.     The action agency must make an effects determination based on the sum of the

direct, indirect, and cumulative effects of the action, added to the environmental baseline and

interrelated and interdependent actions. Id.       If the action agency determines that its proposed

action will not affect listed species or critical habitat, it is not obligated to consult with the Services.

50 C.F.R. §402.14(b)(1). If it determines that its proposed action may affect any listed species or

critical habitat, it must engage in formal consultation. 50 C.F.R. §§402.13, 402.14. If it determines

that its action may affect, but is “not likely to adversely affect” a listed species or critical habitat,




                                                    62
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 63 of 72




then it must obtain written concurrence from the Services. 50 C.F.R. §§402.13(a), 402.14(b)(1).

If the action is likely to adversely affect listed species or critical habitat, the action agency and

Services must engage in formal consultation. Id. § 402.14.

       283.     If the Services determine that the action is likely to jeopardize the species or result

in the destruction or adverse modification of critical habitat, the Services “shall suggest those

reasonable and prudent alternatives which [it] believes” would not result in jeopardy or adverse

modification to critical habitat. 16 U.S.C. §1536(b)(3)(A). If the action is not likely to result in

jeopardy or destruction or adverse modification of critical habitat, the Services must provide the

action agency with a biological opinion, evaluating how the proposed action will affect the listed

species or habitat, together with an incidental take statement including any reasonable and prudent

measures necessary to avoid jeopardy. Id. §1536(b); 50 C.F.R. §§402.14(g)-(i). Throughout the

consultation process, the agencies must use “the best scientific and commercial data available” to

evaluate the impacts the action will have on listed species. 16 U.S.C. §§1536(a)(2), (b)(3), (c)(1);

50 C.F.R. §402.14(g).

       284.     The ESA authorizes citizen enforcement to stop violations of ESA Section 7. 16

U.S.C. §1540(g). This citizen-suit provision allows individuals to bring suit “to enjoin any person,

including the United States and any other governmental instrumentality or agency…who is alleged

to be in violation of any provision of this chapter or regulation issued under authority thereof.” Id.

§1540(g)(1)(A); see Bennett v. Spear, 520 U.S. 154, 172-5 (1997) (discussing the ESA citizen-suit

provision).

       285.     The ESA and its implementing regulations provide that every federal agency

“shall” consult with the Services before taking “any action” that could jeopardize listed species or

adversely modify critical habitat. 16 U.S.C. §1536(a)(2). “This language admits of no exception.”




                                                  63
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 64 of 72




TVA, 437 U.S. at 173. Regulations implementing Section 7 broadly define the scope of agency

actions subject to consultation:

           [A] ll activities or programs of any kind authorized, funded, or carried out, in
           whole or in part, by Federal agencies in the United States or upon the high seas.
           Examples include, but are not limited to: (a) actions intended to conserve listed
           species or their habitat; (b) the promulgation of regulations; (c) the granting of
           licenses, contracts, leases, easements, rights-of- way, permits, or grants-in-aid;
           or (d) actions directly or indirectly causing modifications to the land, water, or
           air.

50 C.F.R. §402.02 (emphasis added).

       286.     Neither the FEIS nor the ROD accounts for the additional stress on endangered

species and their habitats caused by the increase in temperatures caused by the Project itself. See,

Harvard Wind Study.

       287.     Neither the FEIS nor the ROD accounts for the additional stress on endangered

species and their habitats caused by the devastation from a category 4 or category 5 hurricane

hitting the WEA (which is virtually certain) and destroying the WTGs, resulting in a catastrophic

release of oil and contaminants into the marine environment.

       288.     For example, “The North Atlantic right whales primarily migrate into the [Wind

Energy] area and engage in short-term feeding before moving onto feeding grounds throughout

the Gulf of Maine.” Rapid Climate-Driven Circulation Changes Threaten Conservation of

Endangered North Atlantic Right Whales, by Nicholas R. Record, et al (the “Record Paper”). See,

https://www.boem.gov/press10252016/. The Record Paper indicates that the right whales’ food

supply is already endangered by the warming ocean. If the Right Whales’ food supply in the wind

energy area is diminished, it would adversely affect the Right Whales’ ability to continue their

journey to the Gulf of Maine.

       289.     As discussed above, climate scientists at Harvard University, David Keith et al.,

concluded that temperatures in the area of wind farms are raised around 1-degree Celsius by the



                                                64
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 65 of 72




projects themselves, which would mean that the ocean around the location of the various off-shore

wind farms proposed for New York, Connecticut, Massachusetts and Rhode Island would be

warming at an even greater rate than would otherwise occur. That warming could extend to the

Gulf of Maine as well, further endangering the food supply.

       290.     Together with the Harvard study, the Record Paper establishes that the warming

that would be caused by the Project poses a significant risk to the food supply of the Right Whales,

which in turn threatens the survival of the Right Whales.

       291.     The FEIS and the ROD simply fail to analyze those risks. The risk of diminished

or elimination of the food supply for the Right Whales is a risk that cannot be ignored under NEPA,

the MMPA, the OCSLA, the Guidelines and the ESA.

       292.     The FEIS and the ROD also wholly ignore the devastation from a category 4 or

category 5 hurricane hitting the WEA and destroying the WTGs, resulting in a catastrophic release

of oil and contaminants into the marine environment and causing the take, and possibly the

extinction, of endangered species, such as the Right Whales, sea turtles, and the piping plover,

which nests on beaches that would be contaminated by an oil spill that could be as large as that of

the Exxon Valdez.

       293.     The FEIS and the ROD entirely fail to consider an important aspect of the

problem—the impact the Project and climate change have on the food supply for the Right Whales.

That is yet another reason that the FEIS does not conform to NEPA and the ESA and the

requirements of the OCSLA, the MMPA and the Guidelines.

       294.     The FEIS and the ROD entirely fail to consider an important aspect of the

problem—the devastation from a category 4 or category 5 hurricane hitting the WEA and

destroying the WTGs, resulting in a catastrophic release of oil and contaminants into the marine




                                                65
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 66 of 72




environment and causing the take, and possibly the extinction, of endangered species. That is yet

another reason that the FEIS does not conform to NEPA and the ESA and the requirements of the

OCSLA, the MMPA and the Guidelines.

       295.     The Federal Defendants’ failure to take a hard look at the impact on endangered

species is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,”

and violates the OCSLA, the MMPA, NEPA, and the Guidelines.                  Therefore, the Federal

Defendants’ approvals must be vacated.

                          COUNT XVII
THE FEDERAL DEFENDANTS BASED THEIR ANALYSES AND CONCLUSIONS ON
                    AN UNLAWFUL STANDARD

       296.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the foregoing paragraphs as though fully set forth herein.

       297.     All of the Federal Defendants’ approvals are based upon the Biological Opinion.

The Biological Opinion based its analysis on unlawful regulatory changes made in 2019.

       298.     In 2019, a final rule (the “Final Rule”) revising regulations governing cooperation

between federal agencies and the Services for federal agency actions that may affect listed species

or critical habitat, “Revision of Regulations for Interagency Cooperation,” 84 Fed. Reg. 44,976

(Aug. 27, 2019) (the “Interagency Consultation Rule”), was issued. The Final Rule unlawfully

and arbitrarily: limits when a federal agency action would be deemed to destroy or adversely

modify designated critical habitat; significantly restricts analysis of the type and extent of effects

of a federal agency action; limits when changed circumstances require re-initiation of consultation

on a federal agency action; limits federal action agencies’ duty to insure mitigation of the adverse

effects of their proposals and gives these agencies the ability to make biological determinations

that the Services are required to make themselves; places an unexplained time limit on informal




                                                 66
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 67 of 72




consultation and allows for “programmatic” and “expedited” consultations that lack the required

and in-depth, site-specific analysis of a proposed federal agency action.

       299.     The Final Rule violates the plain language and purpose of the ESA, its legislative

history, numerous binding judicial precedents interpreting the ESA, and its precautionary approach

to protecting imperiled species and critical habitat. The Final Rule also lack any reasoned basis

and is otherwise arbitrary and capricious under the APA. Moreover, the Services have failed to

consider and disclose the significant environmental impacts of the Final Rule in violation of

NEPA. Under section 7, the Services’ biological opinion must determine whether the action is

likely to jeopardize the continued existence of any listed species or adversely modify or destroy

any designated critical habitat. 16 U.S.C. §1536(b)(3)(A).

       300.     If jeopardy or adverse modification is found, the biological opinion must include

“reasonable and prudent alternatives” to the agency action that “can be taken by the federal agency

or applicant in implementing” the action and that the Secretary believes would avoid jeopardy or

adverse modification. 16 U.S.C. §1536(b)(3)(A). Finally, the biological opinion must include a

written statement (referred to as an “incidental take statement”) specifying the impacts of any

incidental take on the species, any “reasonable and prudent measures that the [Services] consider

[] necessary or appropriate to minimize such impact,” and the “terms and conditions” that the

agency must comply with in implementing those measures. Id. §1536(b)(4).

       301.     FWS and NMFS share joint responsibility for the protection and conservation of

endangered and threatened species under the ESA. In general, FWS is responsible for terrestrial

and inland aquatic fish, wildlife, and plant species, while NMFS is responsible for marine and

anadromous species.




                                                67
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 68 of 72




       302.     The Services adopted joint regulations implementing sections 4 and 7 of the ESA

during the 1980s. See e.g., 45 Fed. Reg. 13,010 (Feb. 27, 1980) (section 4); 48 Fed. Reg. 38,900

(Oct. 1, 1984) (section 4); 51 Fed. Reg. 19,926 (June 3, 1986) (section 7). Prior to 2019, the

Services had not substantially amended those regulations since that time, although the Services

adopted minor amendments to the processes for listing species, designating critical habitat, and

conducting section 7 consultations in 2015 and 2016. See 81 Fed. Reg. 7,439 (Feb. 11, 2016); 81

Fed. Reg. 7,214 (Feb. 11, 2016); 80 Fed. Reg. 26,832 (May 11, 2015).

       303.     On July 25, 2018, the Services published three separate notices in the Federal

Register proposing to revise several key requirements of the ESA’s implementing regulations. 83

Fed. Reg. 35,174 (July 25, 2018) (the “Proposed 4(d) Rule”); 83 Fed. Reg. 35,178 (July 25, 2018)

(the “Proposed Interagency Consultation Rule”); 83 Fed. Reg. 35,193 (July 25, 2018) (the

“Proposed Listing Rule”) (collectively, the “Proposed Rules”). While the Services characterized

the Proposed Rules as changes to assist and increase clarity and efficiency in implementation of

the ESA, in fact the Proposed Rules were identified as a “deregulatory action” pursuant to

President Trump’s Executive Order 13771 (“Reducing Regulation and Controlling Regulatory

Costs”), and they would significantly weaken protections for our nation’s most imperiled species.

       304.     The Interagency Consultation Rule, which is at issue here, improperly:

                 a. limits the circumstances under which a federal agency action would be deemed

                 to destroy or adversely modify designated critical habitat by requiring the action

                 to affect such habitat “as a whole”;

                 b. limits significantly the nature and scope of the analysis of the effects of a federal

                 agency action by altering the definitions of “effects of the action” and

                 “environmental baseline” and requiring that the effects be both a “but for” result




                                                   68
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 69 of 72




                 of the agency action and “reasonably certain to occur” based on “clear and

                 substantial information”;

                 c. limits the instances where changed circumstances would require re-initiation of

                 consultation on a federal agency action;

                 d. limits federal action agencies’ duty to ensure mitigation of the adverse effects

                 of their proposals and unlawfully delegates to federal action agencies the ability

                 to make biological determinations that the Services are required to make; and

                 e. allows for broad-based “programmatic” and “expedited” consultations that lack

                 necessary site-specific and in-depth analysis of a proposed federal agency action.

       305.     The Final Rule is a major federal action that will significantly affect the human

environment under NEPA. The Services, however, provided no environmental analysis of the

Proposed Rule under that statute. Instead, the Services erroneously contend that the Final Rule

was categorically excluded from NEPA review because they “are of a legal, technical, or

procedural nature,” citing 43 C.F.R. § 46.210(i) and NOAA Administrative Order 216-6.

       306.     The Biological Opinion in this case, on which all approvals and the FEIS was based

uses the unlawful Final Rule as the basis for the Biological Opinion. The Biological Opinion is

thus fatally flawed, and does not conform with the requirements of the ESA, NEPA, the OCSLA,

the MMPA or the Guidelines, and cannot be the basis for the FEIS, the ROD or the Federal

Defendants’ approvals.

       307.     For that reason, the FEIS, the ROD and the Federal Defendants have failed to

comply with NEPA, the OCSLA, the MMPA, the Guidelines and federal law, and the FEIS and

the Federal Defendants’ approvals must be vacated.




                                                 69
              Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 70 of 72




       308.     The Federal Defendants’ failure to use the lawful consultation standard is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

       309.     The issuance of the Final Rule is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” and must also be vacated.

                          COUNT XVIII
FAILURE TO ANALYZE AND DETERMINE WHETHER THE PROPOSED PROJECT
            MEETS THE REQUIREMENTS OF 50 C.F.R. §216.102
                    (VIOLATION OF THE MMPA)

       310.     Plaintiffs re-allege and incorporate by reference the allegations contained in each

of the forgoing paragraphs as though fully set forth herein.

       311.     An IHA may be issued only if the NMFS finds, “based on the best scientific

evidence available, that the total taking by the specified activity during the specified time period

will have a negligible impact on species or stock of marine mammal(s) and will not have an

unmitigable adverse impact on the availability of those species or stocks of marine mammals

intended for subsistence uses.” 50 C.F.R. §216.102.

       312.     No analysis was performed, and certainly no conclusion was made, justifying the

Project as meeting the dual high bars that “the total taking …will have a negligible impact” and

that “the total taking … will not have an unmitigable adverse impact on the availability of those

species or stocks of marine mammals intended for subsistence uses.”

       313.     Further, the Federal Defendants have failed to address those mandated criteria.

       314.     The Federal Defendants’ failures are “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.”

       315.     As a result, the Federal Defendants’ approvals of the Project must be vacated.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:



                                                 70
     Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 71 of 72




A.       Declare that Federal Defendants’ authorizations challenged herein violate

         NEPA, the MMPA, the OCSLA, and the Guidelines and their implementing

         regulations (other than the Final Rule);

B.       Vacate Federal Defendants’ authorizations and void the approvals of the

         proposed Vineyard Wind Project;

C.       Enjoin Federal Defendants from approving or otherwise taking action on any

         applications for permits for the Vineyard Wind Project until Federal Defendants

         have fully complied with NEPA, the MMPA, the OCSLA, and the Guidelines

         and their implementing regulations (other than the Final Rule), and prepared an

         EIS comprehensively analyzing the all direct, indirect, and cumulative effects of

         the authorizations challenged herein, and taken the required hard look analysis

         required by the Guidelines, NEPA, the MMPA and the OCSLA;

D.       Vacate the Final Rule;

E.       Declare that no permitting may be issued under the MMPA for the Project

         because any approval would need to account for decommissioning which is

         beyond the statutory five-year limit;

F.       Retain continuing jurisdiction of this matter until Federal Defendants fully

         remedy the violations of law complained of herein, in particular to ensure

         Federal Defendants take a meaningful hard look at the direct, indirect, and

         cumulative impacts of the proposed Vineyard Wind Project;

G.       Award Plaintiffs their fees, costs, and other expenses as provided by applicable

         law;

H.       Issue such relief as Plaintiffs subsequently request or that this Court may deem




                                       71
           Case 1:21-cv-11171 Document 1 Filed 07/18/21 Page 72 of 72




                 just, proper, and equitable.

                                                Respectfully submitted,

                                                THE PLAINTIFFS,

                                                By their attorney,

Dated: July 18, 2021                            /s/Thomas Melone
                                                Thomas Melone
                                                BBO No. 569232
                                                Allco Renewable Energy Limited
                                                157 Church St., 19th Floor
                                                New Haven, CT 06510
                                                Telephone: (212) 681-1120
                                                Facsimile: (801) 858-8818
                                                Thomas.Melone@AllcoUS.com




                                                  72
